       Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 1 of 122                                            6/20/2018 9:32 PM
                                                                                              Chris Daniel - District Clerk Harris County
                                                                                                                Envelope No. 25442205
                                                                                                                    By: DELTON ARNIC
                                                                                                               Filed: 6/20/2018 9:32 PM




                                            CAUSE NO. 2016-87708



HASSELL CONSTRUCTION CO., INC., et al,                  §              IN THE DISTRICT COURT OF
      Plaintiffs                                        §
                                                        §
v.                                                      §              HARRIS COUNTY, TEXAS
                                                        §
ROYCE HASSELL, et al,                                   §
      Defendants                                        §              113th JUDICIAL DISTRICT

        DEFENDANT’S FIRST AMENDED AND SUPPLEMENTAL ANTI-SLAPP MOTION TO DISMISS

TO THE HONORABLE JUDGE OF SAID COURT:

        Defendant Royce Hassell (“RH”), files this First Amended and Supplemental Anti-Slapp

Motion to Dismiss1 and would respectfully show this Court as follows:


        INTRODUCTION


        RH’s siblings, the Plaintiffs, Michael Hassell, individually and as Trustee of the James C.

Hassell Irrevocable Intervivos Trust (“JCH Trust”), Phillip Hassell, Shawn Hassell Potts, and

Jason Hassell (herein the “Siblings”), sued their brother and co-equal beneficiary of the JCH Trust

which is the majority shareholder of Hassell Construction Co., Inc. (“HCCI”). The Siblings bring

three new claims against RH by way of Counterclaims, brought by Michael Hassell, Phillip Hassell

and Shawn Hassell Potts, and a third-party claim brought by Jason Hassell.


        The claims of the Siblings are as follows:

     1) First Claim: Plaintiffs allege RH breached an informal fiduciary duty to them by
        “activating a business in competition with HCCI.”



1
 Royce Hassell files this motion subject and without waiver of his right to move to compel arbitration in the event
this legal action is not dismissed.
           Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 2 of 122




      2) Second Claim: Plaintiffs allege RH breached an informal fiduciary duty to his siblings
         and committed fraud by making “false representations” to obtain loans which he did not
         intend to repay which caused damage to the Hassell Construction Company, Inc. and “in
         turn the trust was diminished.”

      3) Third Claim: Plaintiffs’ allege RH “continues to take action designed to harm family
         members” which includes his supporting a writ of garnishment by allegedly intentionally
         giving false information.


      I.       THE FIRST PRONG: EACH OF PLAINTIFFS’ THREE CLAIMS IS “BASED
               ON, RELATES TO, OR IN RESPONSE TO” RH’S EXERCISE OF
               CONSTITUTIONAL RIGHTS PROTECTED UNDER THE TCPA2
            “The TCPA casts a wide net.” Adams v. Starside Custom Builders, LLC, 16-0786 (Tex.

2018). Under the broad definitions of the TCPA, each claim asserted by Plaintiffs against RH “is

based on, relates to, or in is in response to” RH’s exercise of rights protected by the TCPA. RH

has the right to speak freely, associate freely and petition freely, and the claims of the Siblings

seek to retaliate against him for doing so.

        The First Claim is based on, relates to and is in response to RH’s right to associate with
Terry Tauriello in order to “activate” a business which competes with HCCI. The first claim
therefore is related and in response to RH’s right to speak freely with a person RH has associated
himself with, Terry Tauriello, to do all the things which are necessary to “activate” a business, an
activity which requires petitioning conduct as broadly defined in the TCPA.
        The Second Claim alleges RH made “representations” which Plaintiffs claim were false
and intended to induce them to approve loans from the corporation to him or his companies which
he did not intend to repay. Thus, Claim Two is necessarily “based on, relates to, or is in response
to” RH’s “exercise of the right of free speech” because it involves a communication made in
connection with a matter of public concern, economics.
         The Third Claim alleges RH signed an “affidavit” which Plaintiffs’ claim is false to
support his company’s petition for writ of garnishment against HCCI. The third claim, therefore,
is in response to, related to and based on RH’s right of free speech and his right to petition.


THE RIGHT TO PETITION


2
    The TCPA refers to Tex. Civ. Prac. & Rem. Code Ann Chapter 27.
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 3 of 122




       The TCPA is to “encourage and safeguard constitutional rights of persons to petition, speak

freely, associated freely, and otherwise participate in government to the maximum extent permitted

by law and, at the same time, protect the rights of a person to file meritorious lawsuits for

demonstrable injury.” TCPA 27.002. A party who moves to dismiss under the TCPA must first

show by a preponderance of the evidence the claim is based on, relates to, or in response to the

movant’s exercise of the right to petition, the right of free speech, or the right of association. Tex.

Civ. Prac. & Rem. Code §27.005(b).

       The “[e]xercise of the right to petition” is defined to include the making of a “a

communication in or pertaining to” a judicial proceeding, an official proceeding, a communication

in connection with an issue under consideration or review by a legislative, executive, judicial, or

other governmental body or in another governmental or official proceeding” and “any other

communication that falls within the protection of the right to petition government under the

Constitution of the United States or the constitution of this state.” Tex. Civ. Prac. & Rem. Code

§27.001(4)(A, B and E).

       The TCPA defines an “official proceeding” to include “any type of administrative,

executive, legislative, or judicial proceeding that may be conducted before a public servant.” Id.,

§27.001(8).” A “[c]ommunication includes the making or submitting of a statement or document

in any form or medium, including oral, visual, written, audiovisual, or electronic.” Id. at

§27.001(1).

       The First Claim is based on, relates to and in response to RH activating a business. In
order to activate a corporation, as is R. Hassell Properties, Inc, documents and statements are
required to be filed with the Texas Secretary of State’s office, including the Comptroller of Public
Accounts. Such filings broadly fall within the definition of the exercise of the right to petition.
The siblings have brought the First Claim in retaliation for RH’s right to petition as defined in the
TCPA.
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 4 of 122




         The Second Claim is based on, relates to and in response to RH’s right to petition because
it is brought to retaliate against RH for having successfully petitioned for a declaratory judgment
that he does not owe HCCI any money for loans which has not been offset by the profits HCCI
owes him or his companies. The Siblings have brought this suit in retaliation for RH having
successfully petitioned for a declaration that he has paid off the loans.
       The Third Claim is based on, relates to and in response to RH’s right to petition because
is complains of an affidavit filed with the court in support of writ of garnishment. The Siblings
have brought this claim to retaliate for RH’s right to petition.
THE RIGHT OF FREE SPEECH
       The TCPA broadly defines the “exercise of the right of free speech” as “a communication

made in connection with a matter of public concern.” Tex. Civ. Prac. & Rem. Code Ann

§27.001(3). A “’[m]atter of public concern’ includes an issue related to: (A) health or safety; (B)

environmental, economic, or community well-being; (c) the government; (D) a public official or

public figure; or (E) a good, product or service in the marketplace.” Id. §27.005(d). (Emphasis

added). All three claims are based on, relate to and are in response to RH’s right of free speech.

Claim One, acting a business in association with another person, Terry Tauriello, necessarily

relates to free speech which is required in order to form a business with another person. Plaintiffs

seek to place economic restraints on Defendant and punish him for activating a business which

competes with HCCI. Attempted economic restraint of trade is obviously a matter of public

concern. (For example, “Every contract, combination, or conspiracy in restraint of trade or

commerce is unlawful.” Tex. C. Prac. & Rem Code § 15.05(a).; “It is unlawful for any person to

monopolize, attempt to monopolize, or conspire to monopolize any part of trade or commerce.”

Id. § 15.05(b). See, also, Better Business Bureau of Metropolitan Houston, Inc. v. John Moore

Services, Inc., 500 S.W.3d 26, ([1st Dist.] 2016).)

       The First Claim is based on, related to and in response to RH’s right to speak freely with
Terry Tauriello for purposes of acting R. Hassell Properties, Inc.
        The Second Claim is based on, related to and in response to RH’s communications with
his Siblings, which they characterize as false, regarding loans to his company or him personally.
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 5 of 122




        The Third Claim is based on, related to and in response to RH’s communications in an
affidavit which the Siblings claim are false.
THE RIGHT OF ASSOCIATION
          The “exercise of the right of association” to defined to mean “a communication between

individuals who join together to collectively express, promote, pursue, or defend common

interests.”

       The First Claim is based on, related to and in response to RH’s Right of Association with
Terry Tauriello in activating R. Hassell Properties, Inc.
    II.       THE SECOND PRONG: Once the TCPA is found to apply to a claim, the burden
              shifts to the Plaintiff to provide “clear and specific” proof-to support each element
              of the claim.

          Each claim must be dismissed unless HCCI’s Controlling Owners present the Court with

“clear and specific” evidence to support each element of each cause of action that they bring

against RH. Tex. Civ. Prac. & Rem. Code §27.005(c). This is a heightened standard that requires

the non-movant to show with evidence specifically “when, where and .. . how” the movant’s

conduct was actionable and how it resulted in injury. In re Lipsky, 460 S.W. 3d at 590-91 (Tex.

2015).


FIRST CLAIM: To establish that RH breached a fiduciary duty to the Plaintiffs, Plaintiffs must
first evidence that he owed the Plaintiffs a fiduciary duty, that activating a business in competition
with HCCI breached that duty by activating a business in competition with HCCI, that he breached
that duty, and that the breach caused damages.

          Plaintiffs cannot demonstrate RH owed them a fiduciary duty because they had no

confidential relationship with him and cannot evidence one. They have asserted no facts and

submitted no evidence that they trusted him or relied on him. Instead, as the narratives in the

original TCPA motion demonstrates, the Siblings did not, in fact, trust him and hired conflicted

attorneys behind his back.      Even if RH owed Plaintiffs a fiduciary duty, plaintiffs cannot

demonstrate that “activating a business in competition with HCCI” would violate that duty. There
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 6 of 122




is no prohibition against a beneficiary of an Intervivos trust from activating a business which

competes with the corporation of which the trust owns stock, particularly after the other trust

beneficiaries lock out the co-beneficiary from the corporation which the trust owns. Thus, even if

RH owed a duty before he was locked out, he certainly did not owe one after he was locked out.

Additionally, Plaintiffs cannot demonstrate that the alleged breach of RH caused any damages to

HCCI.

SECOND CLAIM To establish their second claim that RH breached informal duties by making
representations about his financial condition and intent to repay loans which he did not intend to
repay. However, Plaintiffs can evidence no confidential relationship, or that if there was one that
that he made false representations about his finances or intent to pay the loans, because in fact he
did repay the loans with interest and it was HCCI, through its controlling shareholders, the
Siblings, which failed to pay RH’s companies the profits they owed such that RH was justified in
waiting until the arbitrators declared his rights and obligations under the various agreements.
        To establish a fraud claim, HCCI’s Controlling Owners must establish by clear and
specific evidence that RH made a material representation of fact; The representation of fact was
false; When the representation of fact was made, the speaker knew that it was false or made the
representation recklessly without any knowledge of its truth and as a positive assertion; The
speaker made the representation with the intent that the person to whom the representation was
made act upon it; The person to whom the representation was made acted in justifiable reliance
on the representation; and The representation caused damages. (Exxon Corp. v. Emerald Oil &
Gas Co., 348 S.W. 3d 194, 217 (Tex. 2011); Italian Cowboy Partners, Ltd. V. Prudential Ins.
Co. of Am., 341 S.W. 3d 323, 337 (Tex. 2011); see also, Aquaplex, Inc. v. Rancho La Valencia,
Inc., 207 S.W. 3d 768, 774 (Tex. 2009).
        There is no evidence that RH made false representations to the Siblings about his finances

as demonstrated by the narrative of the Siblings in the arbitration describing in great detail the

relationship of the parties beginning in 2008. Now, ten years later, there is no evidence that RH

made a material representation of fact which he knew was false with the intent that the persons to

which the representations were made act upon it. The representations, that RH would repay the

loans were true and he has repaid the loans with interest.
       Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 7 of 122




THE THIRD CLAIM: The third claim, essentially for wrongful garnishment against a
corporation, requires the Siblings to prove standing, and then to prove that a statement in RH’s
affidavit in support of the garnishment was false. However, each and every statement RH made
in support of the garnishment is true as supported by the financial information regarding HCCI’s
financial status which the Plaintiffs’ themselves have submitted in this case.
    III.      EVEN IF PLAINTIFFS CAN PRODUCE CLEAR AND SPECIFIC EVIDENCE
              OF EACH ELEMENT OF EACH CLAIM, THE LEGAL ACTION MUST BE
              DISMISSED BECAUSE RH HAS ESTABLISHED EACH ESSENTIAL
              ELEMENT OF AN AFFIRMATIVE DEFENSE TO THE CLAIMS.


              (i)    Section 27.005(d) of the TCPA.


           Under section 27.005(d) of the Act, “the court shall dismiss a legal action against the

moving party if the moving party establishes by a preponderance of the evidence each essential

element of a valid defense to the nonmovant’s claim.” Tex. Civ. Prac. & Rem. Code § 27.005(d).

This is true even if the nonmovant satisfies its “clear and specific” burden of proof discussed

above. Id.

              (ii)   Lack of Standing and/or Capacity.


    RH’s co-beneficiaries lack capacity to bring the corporation’s claims on their own behalf or to file

claims. The Plaintiffs bring this action as a thinly disguised attempt to relitigate the arbitration. By filing

this motion RH does not waive his objection to the lack of capacity of HCCI’s Controlling Shareholders to

bring claims for damages of HCCI simply because the arbitration award diminishes the value of their stock

in the corporation. Even if getting a judgment against a corporation could be considered a wrong, “[a]

cause of action against one who has injured a corporation belongs to the corporation and not to the

shareholders. A corporate stockholder cannot recover damages personally for a wrong done solely to the

corporation even though he may be injured by that wrong.” Sawnk v. Cunningham, I258 S.W. 3d 647 (Tex.

2008) citing Wingate v. Hajdik, 795 S.W. 2d 717, 719 (Tex. App.-Fort Worth 2007, pet denied). Here,
       Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 8 of 122



HCCI’s Controlling Owners sued RH because he is attempting to collect a judgment against HCCI for profits

he is owed from a partnership between HCCI and his corporations. Even if he had committed some wrong,

which he denies, “[t]he individual shareholders have no separate and independent right of action for

wrongs done to the corporation that merely result in depreciation in the value of their stock.” Swank,

supra, at 661.

    “The question of standing is a legal question regarding subject-matter jurisdiction which cannot be

waived.” Fitness Evolution, L.P. v. Headhunter Fitness, LLC, 05-13-00506-CV, (Tex. App.-Dallas (5th Dist.)

2015). However, since a challenge to a party’s capacity to participate in a suit may be waived (Id.), Royce

Hassell chooses not to waive them. See, Fitness Evolution, L.P. v. Headhunter Fitness, LLC, 05-13-00506-

CV, (Tex. App.-Dalls [5th Dist.] 2015).

    Further, even if Plaintiffs had standing as beneficiaries of the JCH Trust, they can prove no causation

or damages to the trust by virtue of any conduct of RH, who has repaid the loans complained of by

Plaintiffs.

              (iii)   Limitations.


    The purpose of limitations is to prevent stale or fraudulent claims. Kerlin v. Sauceda, 263 S.W. 3d 920,

925 (Tex. 2008). The statute of limitations bars the new suit by HCCI’s Controlling Owners brought more

than seven years after the evidence they proffer shows they suspected Royce Hassell of wrongdoing.

Section 16.004(a)(4) of the Civil Practice and Remedies Code provides a “[p]erson must bring suit on [fraud

or breach of fiduciary duty] not later than four years after the date the action accrues.” Id. (4) and (5).

Exhibit “B” to the legal action is an e-mail chain of March 2011, which evidences that far from trusting

Royce Hassell his siblings believed he had misapplied funds. Additionally, there is evidence that as far

back as 2011, HCCI’s Controlling Owners were even spying on him by unlawfully requesting his private

banking information from a bank president of CommunityBank, the subject to the writ of garnishment

Royce Hassell’s siblings want to stop him from pursuing. Exhibit “25” to RH’s Original TCPA Motion.
       Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 9 of 122



    Evidence that no confidential relationship existed includes between Royce Hassell and his siblings

during this time includes affidavits of Phillip Hassell prepared by conflicted lawyers representing their own

interests which aver that from January of 2012, HCCI and his siblings were “adverse” to Royce Hassell and

his companies “at all times.” Exhibit “26” to RH’s Original TCPA Motion. It is now more than six years

later and any claims for breach of fiduciary duty, fraudulent inducement, and unfair competition against

Royce Hassell are clearly barred by limitations. Just the opposite, the promises of RH’s Siblings was that

they would watch his back while he was sick.

    A misrepresentation constitutes fraudulent concealment when it prevents the plaintiff from

discovering a wrong. Kanon v. Methodist Hosp., 9 S.W. 3d 365, 369 (Tex. App.-Houston [14th Dist.} 1999,

no pet.) disapproved on other grounds, Ernst & Young, LLP v. Pacific Mut. Life Ins. Co., 51 S.W. 3d 573 (Tex.

2001). Royce Hassell’s siblings were actively hiding a relationship with and following the directions

lawyers which they knew were conflicted from at least January of 2012 forward with the intent of taking

what belonged to Royce Hassell and his companies for themselves.

    The “counterclaims” made by Michael Hassell, Phillip Hassell and Shawn Hassell Potts do not arise out

of the same action or occurrence that is the basis of Royce Hassell’s defending counterclaims he asserted

when his siblings caused the family corporation, HCCI, to sue him in December of 2016, in the middle of

the arbitration. HCCI’s suit falsely alleges Royce Hassell is not an owner. The counterclaims of the Siblings

are barred by limitations because they had actual knowledge of RH’s counterclaims against HCCI, when

their attorney was served with the suit, but waited until the conclusion of the arbitration to assert

counterclaims which are time barred.

    Jason Hassell brings an original suit, not by way of counterclaim, all claims of Jason Hassell are barred

by limitations.

            (iv)    Res Judicata
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 10 of 122



    “Res judicata precludes relitigation of claims that have been finally adjudicated, or that arise out of

the same subject matter and that could have been litigated in the prior action.” Amstadt v. United State

Brass Corp., 919 S.W. 2d 644 (1966), citing Barr v. Resolution Trust Corp., 837 S.W. 2d 627, 628 (Tex. 1992).

Res judicata entails proof of a final judgment on the merits by a court of competent jurisdiction; identity

of parties or those in privity with them; and a second action based on the same claims as were raised or

could have been raised in the first action. See, Texas Water Rights Comm’n v. Crow Iron Works, 582 S.W.

2d 768, 771-72 (Tex. 1979). Although [“[g]enerally people are not bound by a judgment in a suit to which

they were not parties, the doctrine of res judicata creates an exception to this rule by forbidding a second

suit arising out of the same subject matter of an earlier suit by those in privity with the parties in the

original suit.” Amstadt, pg. 653.

    In the arbitration Post Hearing Brief of HCCI prepared by it own lawyers, the “parties” on the

claimants’ side identified as follows:

    Claimants are James C. Hassell (“JCH”) and Hassell Construction Company, Inc. (“HCCI”).
Counter-Respondents are Hassell Management Services, LLC (“HMS”), Shawn Potts, James C.
Hassell, and HCCI. (Because Respondent Royce Hassell has brought a derivative claim on behalf
of HCCI against HCCI’s and HMS’ officers and directors, putative Counter-Respondents are also
those officers and directors, i.e., Phillip Hassell and Michael Hassell.) Claimants and Counter-
Respondents will be collectively referred to as Claimants when their individual names are not
used.”

    Exhibit “31” to RH’s Original TCPA motion, Claimants’ Post Arbitration Hearing Brief, pg. 1.


        The lawyers which filed pleadings for HCCI admitted they represented selected HCCI owners,

including three of the four siblings now bringing a new suit as HCCI. (Exhibit “44” to RH’s original TCPA

Motion).

        As hereinbefore set out, HCCI’s Controlling Shareholders were in privity with HCCI in the

arbitration and were actually, if not virtually represented. As a result, the claims they now brought again

for breach of fiduciary duty and fraudulent inducement on the part of RH are barred by res judicata.
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 11 of 122



        Claims of breach of fiduciary duty by Royce Hassell to HCCI which were pursued in the arbitration

were denied. See, Exhibit “1” to RH’s Original TCPA Motion, December 7, 2017, Arbitration Award, pg. 4

“The award is in full settlement of all claims related to the Joint Venture greement and the business

relationship between the parties. All claims not expressly granted herein . . . are hereby DENIED.”

        The decision of the arbitrators, that the agreement between HCCI and Royce Hassell’s companies

is a valid agreement, was initially argued for HCCI and its controlling owners by Micky Das and was relied

on by Judge Kyle Carter to compel arbitration. Since then then another state district court judge, Frederika

Phillips, a United States Bankruptcy Court Judge (Judge Marvin Isgur), and the arbitrators have upheld the

validity of the agreement.

        •   See, Exhibit 1 to RH’s Original TCPA Motion, Final Arbitration Award;

        •   See, Exhibit “32” to RH’s Original TCPA Motion, State District Judge Kyle Carter’s Orders
            Compelling Consolidation and Arbitration at HCCI’s request based on the validity of the CJVA
            and its arbitration clause;

        •   See, Exhibit “5,” to RH’s Original TCPA Motion, Memorandum Opinion dated May 11, 2015,
            of United States Bankruptcy Court Judge Marvin Isgur; Also see, Exhibit “30” to RH’s Original
            TCPA Motion, Transcript of hearing preceding the Memorandum Opinion wherein Judge Isgur
            overruled HCCI’s attempts to limit the terms of the CJVA for “insurance purposes” or for “tax
            purposes” as follows; See also, Exhibit “2” to RH’s Original TCPA Motion, Final Judgment
            entered by Harris County District Judge Frederika Phillips confirming the Final Arbitration
            Award.


        RH’s Siblings are estopped from arguing the Hassell 2012 Joint Venture was not real after they

argued in other cases “[i]n 2012, Claimant HCCI, and Respondents R. Hassell Holding Company, Inc. R.

Hassell & Company, Inc., R. Hassell Builders, Inc. and G.R. Group Resources LLP formed a joint venture and

executed a Construction Joint Venture Agreement (the “JVA”) dated July 1, 2012” with no mention of RHP,

new claims against RHP are frivolous. See, for example, documents such as, Exhibit “37” to RH’s Original

TCPA Motion, Motion to Compel Arbitration at para. 1; Exhibit “34” to RH’s Original TCPA Motion, HCCI’s
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 12 of 122



Arbitration Demand at para. 3; HCCI’s First Amended Demand for Arbitration of January 12, 20153; and,

HCCI’s Supplement Arbitration Demand.

         Importantly, Royce Hassell’s siblings are bound by the successful arguments of their own lawyers

(especially since they were simultaneously Exxon’s Lawyers and loyal to the District) that the CJVA binds

non-signatories’ “factually related to and factually intertwined” claims which are “significantly related to

and factually intertwined with the JVA” (See, Exhibit “34” to RH’s Original TCPA Motion, HCCI’s Arbitration

Demand at para. 4, and HCCI’s First Amended Arbitration Demand at para. 6.) No question exists that the

Joinder Petition claims are factually related and factually intertwined with the CJVA.

             (v)      Estoppel4

         HCCI’s Controlling Owners are estopped at law and in equity from asserting claims that Royce

Hassell breached his fiduciary duties in relation to the CJVA or that the CJVA is “not real:”

         (a) Estoppel by Record or Judicial Estoppel: A party is estopped from asserting a position
             contrary to that taken under oath in an earlier judicial proceeding to gain an unfair advantage.
             Ferguson v. Building Materials Corp., 295 S.W. 3d 642, 643 (Tex. 2009).


         The verified pleadings, signed affidavits, deposition testimony, court testimony, sworn arbitration

testimony as well as the explanations of counsel made by HCCI’s Controlling Owners in earlier proceedings

contradict the positions the siblings now assert regarding the validity of the CJVA.

         Specifically, Phillip Hassell has repeated verified the CJVA is a valid, enforceable agreement with

a valid, enforceable arbitration clause and caused his controlled corporation HCCI to take the same

position. For example, Phillip Hassell verified both for HCCI and Phillip Hassell’s HCCI’s Motion to Compel

Arbitration which states “[i]n 2012, Plaintiffs and Defendants formed a joint venture and executed a




3
  The certificate of service on HCCI’s “First Amended Demand for Arbitration” is erroneously dated January 12,
2014, but was served on January 12, 2015.
4
  RH incorporates by reference the factual narrative and exhibits to his Original TCPA Motion in support of his
affirmative defenses that RH did not owe fiduciary duties to the controlling owners of HCCI, and fellow beneficiaries
of the JCH Trust in that they were actively defrauding him without his knowledge.
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 13 of 122



Construction Joint Venture Agreement (“the JVA”) dated July 1, 2012. The JVA contains a broad

arbitration provision that mandates the arbitration of all disputes that arise between the parties. . .

Accordingly, Plaintiffs’ claims are subject to binding arbitration. . . Plaintiffs’ attempt to avoid their

contractual obligation to arbitrate their claims should not be countenanced. Whether a valid arbitration

agreement exists is a question of law. . . Because a valid, enforceable arbitration agreement exists

between Plaintiffs and Defendants, this Court has no discretion but to compel arbitration . . . ” Exhibit

“37” to RH’s Original TCPA Motion, Motion to Compel, pages 1 and 3; and Phillip Hassell’s verifications for

HCCI and HMS (a company in which Royce Hassell has no ownership). Phillip Hassell’s verification swears

under oath that “he has personal knowledge of the facts contained [in the motion to compel] and that all

factual statements are true and correct.” Exhibit “45” to RH’s Original TCPA Motion, Phillip Hassell’s

verification for HCCI and Exhibit “46” to RH’s Original TCPA Motion, page 10, Phillip Hassell’s Verification

for HMS.


        (b) Estoppel by Contract: A party may not deny the terms of a valid contract which has not been
            set aside by fraud, accident or mistake.


        The only two signatories to the CJVA, Phillip Hassell and Royce Hassell, have both given sworn

testimony that the CJVA is a valid enforceable contract.

        The CJVA has not been set aside by fraud, accident or mistake. HCCI’s attorneys have argued in

various courts and the arbitration the agreement is valid before and after deciding to not appeal Judge

Isgur’s 2015 Memorandum Opinion, so holding. RH’s siblings cannot now deny the terms of the contract

they have repeatedly caused their controlled corporation to embrace for purposes of obtaining relief.

Mathews v. Sun Oil Co., 411 S.W. 2d 561, 564 (Tex. App.-Amarillo 1996), aff’d., 425 S.W. 2d 330 (Tex.

1968). Now that RH and his companies have acted in reliance on the agreement his siblings may not be

permitted to disavow his just compensation for the acts he did in performance of the contract. 31 C.J.S.

Estoppel and Waiver §70-73.
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 14 of 122



        (c) Equitable Estoppel: Equitable estoppel prevents a party from changing its position after
            misrepresenting or concealing facts which the other party relied on to its detriment. Sefzik,
            v. City of McKinney, 198 S.W. 3d 884, 895 (Tex. App.-Dallas 2006, no pet.). The elements of
            the equitable estoppel defense are: 1) the plaintiff made a false representation to, or
            concealed a material fact from, the defendant; 2) the plaintiff intended that its representation
            or concealment be acted on; 3) the plaintiff knew or had the means of knowing the real facts;
            4) the defendant neither knew nor had the means of knowing the real facts; 5) the defendant
            relied on the representation or concealment to its detriment. Johnson & Higgins v. Kenneco
            Energy, Inc., 962 S.W. 2d 507, 515-16 (Tex. 1998).


        HCCI’s Controlling Owners engaged in knowing concealment and false representations with intent

that Royce Hassell act without knowledge of the true facts and in reliance on the false representations.

Phillip Hassell proposed the Hassell 2012 Joint Venture in the presence of Mike Hassell in August of 2012.

After the partnership began operations Shawn Hassell Potts told the accountant for the partnership, Steve

Ligon, that the partnership was real; HCCI’s Controlling Owners told the insurance company the

agreement was real; and HCCI’s Controlling Owners made repeated representation to Royce Hassell that

it was real.

        Because it was HCCI’s Controlling Owners caused Royce Hassell (and other third parties) to believe

the agreement was real and Royce Hassell relied on those representations to his detriment, HCCI’s

Controlling Owners are estopped from denying the validity of the agreement.

        (d) Promissory Estoppel: Promissory estoppel (“justifiable reliance”) is an affirmative defense
            which prevents a party from claiming that a contract is invalid or unenforceable. Nagle v.
            Nagle, 633 S.W. 2d 796, 800 (Tex. 1982). The elements of promissory estoppel are 1) a
            promise by the plaintiff to the defendant; 2) the defendant reasonably and substantially relied
            on the plaintiff’s promise to its detriment; 3) the plaintiff know or should have known its
            promise would lead the defendant to some definite and substantial injury; and 4) injustice
            can be avoided only by enforcing the plaintiff’s promise.


        In December of 2010, when Royce Hassell was gravely ill, Phillip Hassell, Michael Hassell, and

Shawn Hassell Potts gave Royce Hassell a letter written by Phillip Hassell’s wife, Rosalyn Hassell, that they

“truly” wanted to be his partner if Royce Hassell would turn over the running of the finances on jobs with

HCCI over to them, which he did, i.e., see Joinder Petition exhibits “A” and B.” In July of 2012, while
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 15 of 122



conspiring with conflicted attorneys Phillip Hassell proposed a sharing of profits combining of resources

partnership if HCCI could have 75% of the profits from the venture and Royce Hassell would take 25%

which Royce Hassell accepted. HCCI’s owners claim herein the agreement was not real. However, Royce

Hassell relied on the agreement to his great detriment and injustice can only be avoided by enforcing the

promises they made. HCCI’s Controlling Owners are estopped from asserting the CJVA is a fake.

        (e) Quasi Estoppel: Quasi estoppel is an equitable doctrine that prevents a party from asserting
            to another’s disadvantage, a right that is inconsistent with a position previously taken by that
            party. Lopez v. Munoz, Hockema & Reed, LLP, 22 S.W. 3d 857, 864 (Tex. 2000). The elements
            of quasi-estoppel are: 1) the plaintiff acquiesced to or accepted a benefit under a transaction;
            2) the plaintiff’s present position is inconsistent with its earlier position when it acquiesced to
            or accepted the benefit of the transaction; 3) it would be unconscionable to allow the plaintiff
            to maintain its present position, which is to another’s disadvantage. Id.




            (vi)    Accord and Satisfaction; Settlement.

        Any claimed debt of RH or his companies to HCCI has been paid with Hassell 2012 Joint Venture

profits. Thus, there is no debt for which RH and his companies are responsible and Plaintiffs can show no

causation or damages.

        Further, any claims HCCI might have had against RH for activating RHP were compromised and

settled by attorneys Patrick Gaas and Bogdan Rentea, on behalf of the Hassell’s they represent during the

same hearings they agreed to drop all claims against RHP as well as their threat to make claims against

Royce Hassell’s 86-year-old mother-in-law and his two sons, in exchange for Royce Hassell dropping his

objections to the arbitration on the grounds of inability to pay. Their clients which include Royce Hassell’s

siblings are bound by that agreement which this suit violates because Royce Hassell performed his end of

the bargain to his detriment. Lopez v. Munoz, Hockema & Reed, LLP, 22 S.W. 3d 857, 863 (Tex. 2000).

            (vii)   Waiver
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 16 of 122



        Waiver is the intentional relinquishment of a know right or conduct inconsistent with claiming

that right. Frazier v. GNRC Realty, LLC, 476 S.W. 3d 70 (Tex. App.-Corpus Christi 2014, pet denied.) The

elements of waiver are:

                     (1) Existing right, benefit or advantage;
                     (2) actual or constructive knowledge of its existence; and
                     (3) an actual intent to relinquish the right inferable from the conduct.


Ohrt v. Union Gas Corp., 398 S.W. 3d 315 (Tex. App.-Corpus Christi 2012, pet. denied).



        HCCI and RH’s siblings, through their own lawyers which they knew were conflicted, intentionally

waived any rights to sue Royce Hassell based on his ownership of RHC, and waived the right to sue RHP

or any of its owners and a host of other parties they had threatened to sue such as Royce Hassell’s 86

year-old mother-in-law and his two sons, Royce Hassell’s secretary and Royce Hassell’s brother in law, in

exchange for Royce Hassell going into debt to pay the arbitration costs for an arbitration which benefit

the District and Exxon.

        Moreover, HCCI’s Controlling Owners claimed the rights, benefits and advantages of the CJVA on

numerous occasions. As a result, even if they once believed it was a fraudulently induced agreement-

which it was no on the part of Royce Hassell- they exhibited conduct of actual intent to relinquish the right

inferable from claiming the agreement was invalid. By relying on the terms CJVA to obtain benefits, not

the least of which was the arbitration they compelled by it, HCCI’s Controlling Owners have waived the

right to now claim the agreement is “not real.”

            (viii)   Ratification; Detrimental Reliance; Ultra Vires Contract and Unclean Hands.

        The elements of ratification include (1) approval by act, word, or conduct; (2) with full knowledge

of the facts of the earlier act; and (3) with the intention of giving validity to the earlier act. Jamail v.

Thomas, 481 S.W. 2d 485, 490 (Tex. App.-Houston [1st Dist.] 1972, writ ref’d n.r.e.).
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 17 of 122



          Beginning with repeatedly asserting the validity of the CJVA and also of its arbitration clause in

2013, HCCI’s Controlling Owners approved the terms of the contract (to include a sharing of profits) with

full knowledge of the facts they now claim mean the agreement was not for “for profit” but for purposes

of deceiving an insurance company of which Phillip Hassell’s wife, Rosalyn Hassell is “attorney in fact.”

Having ratified the CJVA, HCCI’s Controlling Owners have ratified its terms which the arbitrators found

entitles Royce Hassell’s companies to profits which HCCI now owes.


    IV.       Because Dismissal is Proper, the TCPA Requires the Court to Award Royce Hassell His Court
              Costs, Attorney’s Fees and Expenses, and to Sanction Michael Hassell, Phillip Hassell, Shawn
              Hassell Potts and Jason Hassell.

          If the Court dismisses this new suit under the TCPA, then it “shall” award Royce Hassell his “court

costs, reasonable attorney’s fees, and other expenses incurred in defending against the legal action as

justice and equity may require.” Tex. Civ. Prac. & Rem Code § 27.009(a)(1). In other words, the TCPA

“mandates” the award of fees and costs and expenses to a successful movant. See Alphonso v. Deshotel,

417 S.W. 3d 194, 200 (Tex. App.-El Paso 2013, no pet.), disapproved of on other grounds by In re Lipsky,

460 S.W. 3d at 591.

          Furthermore, the TCPA requires “sanctions against the party who brought the legal action as the

court determines sufficient to deter the party who brought the legal action from bringing similar actions

described in this chapter.” Tex. Civ. Prac. & Rem. Code § 27.009(a)(2). HCCI’s Controlling Owners are

already the subject of sanctions proceedings in federal bankruptcy court for their bad faith filings. (See

Exhibit “6” to RH’s Original TCPA Motion, Transcript of Emergency Bankruptcy Hearing, March 9, 2018,

pp. 17-19.) Because this is not the first, or second or third time HCCI’s Controlling Owners have made the

same claims, an award of sanctions should be entered to reduce the likelihood of future misconduct by

HCCI’s Controlling Owners.

          The true gist and new claims of the legal action surfaces wherein HCCI’s Controlling Owners

complain against Royce Hassell allegedly for “support[ing] an application for a writ of garnishment against
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 18 of 122



HCCI’s bank account, by intentionally giving misleading information therein.” (Joinder Petition, Para. 2(i))

and taking “actions designed to damage HCCI and its owners, by, inter alia, diverting assets and business

opportunities rightfully belonging to HCCI.” The obvious import of these legal actions is that they are

based on, relate to, and/or are in response to Royce Hassell’s exercise of his constitutional right to petition

for a writ of garnishment, right to free speech for making a supporting affidavit, and right to associate

with RHP and Terry Tauriello for the purposes of making a living.

          In threatening that they will “add, after discovery, any additional parties, including, but not limited

to, the officers and directors of RHP, including Cindy Grooms and Ricardo Todeschini, or any other person

that aided and abetted in the formation of RHP and contributed to the damages alleged herein” (Joinder

Petition, Page 2, *5) HCCI’s Controlling Owners call for this Court to use its TCPA’s sanctioning authority

to deter these parties, through significant sanctions, from engaging in future violations of the TCPA.

          Accordingly, in addition to dismissing claims of HCCI’s Controlling Owners, the Court should award

Royce Hassell sanctions as well as his court costs and attorney’s fees and expenses. Tex. Civ. Prac. & Rem.

Code § 27.009.

          In support of this motion, Royce Hassell relies on the pleadings on file, including the live petition

of HCCI’s Controlling Owners, and the exhibits identified on the index of exhibits that precedes this

motion. The exhibits are attached hereto and incorporated herein for all purposes. Additionally, Royce

Hassell asks the Court to take judicial notice of the pleadings in and judgments of other courts in matters

related to this case and of the arbitration.

Prayer.

          Royce Hassell prays the Court grant this motion, to dismiss with prejudice the legal action asserted

against him by HCCI’s Controlling Owners, to award Royce Hassell his costs, attorney’s fees, and other

expenses under the TCPA, and to sanction HCCI’s Controlling Owners in accordance with the terms of the
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 19 of 122



TCPA. Royce Hassell requests any other, further, or alternative relief to which it may be legally or equitably

entitled.



                                                  Respectfully submitted,

                                                  By: /s/ Silvia T. Hassell
                                                  Texas Bar No. 09205200
                                                  12807 Haynes Rd., Bldg. C
                                                  Houston, Texas 77066
                                                  Tel. 713-665-2442
                                                  Fax. 713-665-0369
                                                  E-Mail: sehassell@aol.com

                                                  Attorney for Royce Hassell


                                              CERTIFICATE OF SERVICE

       I hereby certify that on 20th By day of June, 2018, a true and correct copy of the foregoing
instrument was served on all known counsel of record in accordance with the Texas Rules of Civil
Procedure by Texas E-file and serve.

                                                  /s/ Silvia T. Hassell
         Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 20 of 122                                 6/20/2018 11:54 PM
                                                                                       Chris Daniel - District Clerk Harris County
                                                                                                         Envelope No. 25442480
                                                                                                             By: DELTON ARNIC
                                                                                                      Filed: 6/20/2018 11:54 PM




                                              CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO., INC., et al,                      §        IN THE DISTRICT COURT OF
      Plaintiffs                                            §
                                                            §
v.                                                          §        HARRIS COUNTY, TEXAS
                                                            §
ROYCE HASSELL, et al,                                       §
      Defendants                                            §        113th JUDICIAL DISTRICT




                            DEFENDANT’S LEGAL MEMORANDUM IN SUPPORT OF
                                           TCPA MOTION TO DISMISS

TO THE HONORABLE JUDGE OF SAID COURT:

           Defendant Royce Hassell respectfully files this legal memorandum in support of his

TCPA1 Motion to Dismiss.


ISSUE PRESENTED:

IS THE TCPA DISMISSAL BURDEN-SHIFTING MECHANISM APPLIED TO EACH FILED
CLAIM OR THE ENTIRE LAWSUIT?

ANSWER:

The burden shifting mechanism is applied to each filed claim under the broadened
definitions of constitutional rights of the TCPA. “The TCPA's dismissal procedure
contains a burden-shifting framework to ensure the legal actions to which the TCPA
applies have merit and are not brought to intimidate or silence those who exercise
First Amendment rights listed in the TCPA. See Youngkin v. Hines, No. 16-0935,
2018 WL 1973661, at *2 (Tex. Apr. 27, 2018).” James v. Elkins, 04-17-00160-CV
(Tex. App-San Antonio [4th Dist.] 2018. In considering whether the TCPA applies,
the broad definitions of the statute allow a court to test the Plaintiffs’ motives. Id.




1
    TCPA refers to Tex. Civ. Prac. & Rem Code Chapter 27.
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 21 of 122




       The TCPA defines "legal action" to mean "a lawsuit, cause of action, petition, complaint,

cross-claim, or counterclaim or any other judicial pleading or filing that requests legal or equitable

relief." Tex. Civ. Prac. & Rem. Code § 27.001(6).


       If a court determines that a legal action “is based on, relates to, or is in response to” a

party’s exercise of rights enumerated in the TCPA, the dismissal procedure contains a burden-

shifting mechanism for purposes of ensuring that the legal action has merit and is not brought to

punish or retaliate against those who exercise their First Amendment rights. Tex. Civ. Prac. &

Rem. Code Chapter 27, also see, Youngkin v. Hines, No. 16-035, 2018 WL 1973661 (Tex. Apr..

27, 2018).


       The TCPA’s definition of a “legal action” is broad, it can mean a “lawsuit” or a “cause of

action.” D. Magazine Partners, L.P. v. Rosenthal, 529 S.W. 3d 429, 442 (Tex. 2017). Although

the TCPA does not further describe “cause of action,” is means the fact or facts entitling one to

institute and maintain an action, which must be alleged and proved in order to obtain relief.

Loaisiga v. Cerda, 379 S.W. 248, 262 (Tex. 2012).


       The TCPA provides that it is to be "construed liberally to effectuate its purpose and intent

fully." Tex. Civ. Prac. & Rem. Code § 27.011(b). “The TCPA pursues any such goals chiefly by

defining a suspect class of legal proceedings that are deemed to implicate free expression, making

these proceedings subject to threshold testing of potential merit, and compelling rapid dismissal-

with mandatory cost-shifting and sanctions-for any found wanting.” Cavin v. Abbott, 03-16-

00395-CV (Tex. App.—Austin [Third District] 2017).


               Although the terms "exercise of the right of free speech, " "exercise of
       the right to petition, " and "exercise of the right of association" correspond to
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 22 of 122




       the familiar constitutional concepts that are the TCPA's ultimate stated
       concern, the Act supplies a specific definition of each term that does not, save
       one component of the "exercise of the right to petition" definition, explicitly
       reference or incorporate the rights of speech, petition, or association as
       recognized under the First Amendment or its Texas counterpart. In turn, "is
       based on, relates to, or is in response to" serves to capture, at a minimum, a
       "legal action" that is factually predicated upon alleged conduct that would fall
       within the TCPA's definitions of "exercise of the right of free speech, "
       petition, or association.

Id.

       As held by the Texas Supreme Court in ExxonMobil Pipeline Company v. Coleman, the

plain-meaning construction of the TCPA definitions must be applied based on the TCPA's broader

purposes “even when this results in a vastly expansive application of the ‘exercise of the right of

free speech’ to reach a business's internal personnel matters having only an indirect relationship to

the ‘matter[s] of public concern’ made the basis for the motion.” ExxonMobil Pipeline Company

v. Coleman, 512 S.W. 3d 895 (2017). In ExxonMobil Pipeline, although the communications

complained of had no explicit language related to a public concern, the Texas Supreme Court held

that the court of appeals could not narrow the scope of the TCPA by ignoring the plain langue of

the act and inserting requirements that the communications involve something more than a

“tangential relationship” to matter of public concern as follows:


       Each of Coleman's arguments constitutes an effort to narrow the scope of the TCPA
       by reading language into the statute that is not there. Coleman fails to cite a
       provision of the TCPA, or a Texas court interpreting the statute, that provides
       support for the proposition that a plaintiff's conclusory assertion that the defendant's
       affidavit testimony is untrue defeats the Act's applicability. Similarly, we are not
       convinced that because a pre-printed form lacks specific reference to the issues
       identified by the Legislature as matters of public concern, we should ignore
       evidence suggesting that the user-provided statements added to the form constitute
       communications in connection with a matter of public concern. Coleman's final
       argument, in which he suggests the Legislature meant " in connection with" to "
       suggest[] something more than a tenuous or remote relationship," fails to
       rehabilitate the court of appeals' improper narrowing of the TCPA and instead
       highlights the error in the court of appeals' analysis. We do not substitute the words
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 23 of 122




        of a statute in order to give effect to what we believe a statute should say; instead,
        absent an ambiguity, we look to the statute's plain language to give effect to the
        Legislature's intent as expressed through the statutory text. Lippincott, 462 S.W.3d
        at 509 (citing Leland, 257 S.W.3d at 206).

ExxonMobil Pipeline Co. v. Coleman, 512 S.W.3d 895, 900 (2017).

        As such, the statements complained of need not actually mention the matters of public

concern and need not have more than a 'tangential relationship' to matters of public concern, rather

the TCPA only requires that statements be made “'in connection with' 'issue[s] related to' health,

safety, environmental, economic, and other identified matters of public concern chosen by the

Legislature." Id


        Thus, under the TCPA although a parties “initial burden is to show that each ‘legal action’

in question ‘is based on, relates to, or is in response to’ either appellants' ‘exercise of the right of

free speech’ . . . or their ‘exercise of the right to petition,’” the issue of whether the action “‘is

based on, relates to, or is in response to’ serves to capture, at a minimum, a ‘legal action’ that is

factually predicated upon alleged conduct that would fall within the TCPA's definition of ‘exercise

of the right of free speech, petition, or association.’” Cavin v. Abbott, 03-16-00395-CV, supra.


        In System v. Khalil, the First Court of Appeals recognized that the Texas Supreme court

in Lippincott v. Whisenhunt, 462 S.W.3d 507, 509 (Tex. 2015), “did not evaluate whether each

statement about Whisenhunt, when viewed independently of the other statements, addressed a

matter of public concern. Instead, having found that at least one statement was a communication

made in connection with a matter of public concern, the Court determined that Whisenhunt's suit

was in response to the exercise of the right of free speech, as defined in the TCPA, and that the

TCPA applied.” System v. Khalil, 01-16-00512-CV (Tex. App.-Houston [First Dist.] 2017) pet

den. (citing Lippincott v. Whisenhunt, 462 S.W.3d 507, 510 (Tex. 2015). The First Court of
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 24 of 122




Appeals also noted that in Combined Law Enforcement Ass'n of Tex. v. Sheffield, No. 03-13-00105-

CV, 2014 WL 411672, at *5 (Tex. App.-Austin Jan. 31, 2014, pet. denied) (mem. op.) the Court

of Appeals analyzed each communication separately to determine if TCPA applied. Id. at footnote

4.


                                             Respectfully submitted,

                                             By: /s/ Silvia T. Hassell
                                             Texas Bar No. 09205200
                                             12807 Haynes Rd., Bldg. C
                                             Houston, Texas 77066
                                             Tel. 713-665-2442
                                             Fax. 713-665-0369
                                             E-Mail: sehassell@aol.com

                                             Attorney for Royce Hassell


                                    CERTIFICATE OF SERVICE

       I hereby certify that on 20th By day of June, 2018, a true and correct copy of the foregoing
instrument was served on all known counsel of record in accordance with the Texas Rules of Civil
Procedure by Texas E-file and serve.

                                             /s/ Silvia T. Hassell
         Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 25 of 122                                   6/22/2018 3:05 PM
                                                                                        Chris Daniel - District Clerk Harris County
                                                                                                          Envelope No. 25496797
                                                                                                              By: DELTON ARNIC
                                                                                                         Filed: 6/22/2018 3:05 PM

                                           Cause No. 2016-87708


HASSELL CONSTRUCTION COMPANY,                          §    IN THE DISTRICT COURT OF
INC.,                                                  §
      Plaintiff                                        §
                                                       §
v.                                                     §    HARRIS COUNTY, TEXAS
                                                       §
ROYCE HASSELL and                                      §
SILVIA HASSELL,                                        §
      Defendants                                       §     113TH JUDICIAL DISTRICT


                      RESPONSE TO ROYCE HASSELL'S FIRST AMENDED
                         AND SUPPLEMENTAL ANTI-SLAPP MOTION


           NOW COME Counter-Plaintiffs and file this response1 to Royce Hassell's ("Royce") first

amended and supplemental anti-SLAPP motion to dismiss, and would show as follows:

I.         The only claim to which the TCPA2 may be applicable, is the claim based on
           Royce's filing of a misleading affidavit in support of his application(s) for a
           writ of garnishment.

           1.      The TCPA provides, in pertinent part, as follows:

           "If a legal action is based on, relates to, or is in response to a party's exercise of the
           right of free speech, right to petition, or right of association, that party may file a
           motion to dismiss the legal action."
           Tex. Civ. Prac. & Rem. Code Ann. ' 27.003 (West) (Emphasis added).

           "Exercise of the right of association means a communication between individuals
           who join together to collectively express, promote, pursue, or defend common
           interests."

           "Exercise of the right of free speech means a communication made in connection
           with a matter of public concern."


     1
      Counter-Plaintiffs hereby incorporate their initial response filed on June 14, 2018 and their
letter brief filed on June 20, 2018. Counter-Plaintiffs do not waive their objections to the
amendment and/or supplement, to the extent filed after the time allowed by the TCPA.
     2
         Chapter 27 of the Tex. Civ. Practice & Remedies Code.
          Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 26 of 122




           "Matter of public concern includes an issue related to:
           (A)    health or safety;
           (B)    environmental, economic, or community wellbeing;
           (C)    the government;
           (D)    a public official or public figure; or
           (E)    a good, product, or service in the marketplace."

           "Exercise of the right to petition" means any of the following:
           (A) a communication in or pertaining to:
           (i) a judicial proceeding;
           Tex. Civ. Prac. ' Rem. Code Ann. ' 27.001 (West) (Emphasis added.)

           2.     Royce has not shown, and cannot show, that he has taken any action that implicates

his exercise of his right of free speech, because there are simply no matters of public concern

involved. His reliance on the word "economic" is misplaced and out of context. The statute uses

that word in the context of risk to the public, not risk to an individual or corporation.3

           3.     Similarly, the right of association does not involve private individuals forming a

corporation. Royce has been unable to cite any case in his amended and supplemental pleading

because there is none to be found.

           4.     The only "right" remaining is his right to petition. In that context, the only arguable

"communication, in or pertaining to" a judicial proceeding, is his affidavit in support of his

applications for a writ of garnishment.

           5.     Counter-Plaintiffs have briefed that issue in their letter to the Court dated June 20,

2018, as well as supported with exhibits in their initial response to the antiSLAPP motion, filed on

June 14, 2018. Those arguments will not be repeated here. The Court should deny the anti-SLAPP

motion related to that claim.

II.        The claims against R. Hassell Properties and Terry Tauriello are not properly
           the subject of an anti-SLAPP motion.


      3
      "The statements, although private and among EMPCo employees, related to a 'matter of public
concern' because they concerned Coleman's alleged failure to gauge tank 7840, a process completed, at least
in part, to reduce the potential environmental, health, safety, and economic risks associated with noxious
and flammable chemicals overfilling and spilling onto the ground. Id. ( 27.001(7)(A),(B);"
ExxonMobil Pipeline Co. v. Coleman, 512 S.W.3d 895, 901 (Tex. 2017) (Emphasis added)




                                                    2
       Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 27 of 122




        6.      These parties have not been served and, therefore, are not before the Court. Royce

does not have the right to seek dismissal of those claims under the TCPA. Therefore, the Court

should deny that portion of the motion to dismiss.

III.    In the event that the Court finds that the TCPA applies to each and every
        cause of action asserted against Royce, the Counter-Plaintiffs contend that they
        have supported each and every element of their claims, with clear and specific
        evidence, and have shown the inapplicability of each of Royce's defenses.
        7.      Counter-Plaintiffs incorporate their previously filed response, supported by the

pleadings, declaration of Phillip Hassell, and the accompanying exhibits, as well as the recently

filed letter brief to the Court ("incorporated materials").

        8.      The incorporated materials support each claim against Royce, who has yet to

provide an affidavit or declaration, denying the claims against him, or controverting the proof

brought forward by the Counter-Plaintiffs. Instead, Royce tries to convince this Court that the

claims against him have already been adjudicated in another forum, and that he, alone, should be

allowed to go forward and sue his siblings for breaches of their fiduciary duties to him based,

incredibly, on the very same legal theory which he claims is unavailable to them. (See Exhibit A to

the initial response.)

        9.      Royce's laundry list of defenses are mere argument, and conclusions, and are not

supported by facts. Any reliance on the referenced arbitration proceeding is misplaced, as it has

been conclusively shown that none of the Counter-Plaintiffs were parties to that proceeding.

Actually, Royce strenuously objected to extending any ruling by the arbitrators to any of the

Counter-Plaintiffs, and sought clarification on that issue in a motion to modify the award. That

motion was granted. (See Exhibit D attached to the initial response.)

IV.     Royce has not offered, and this Court has not admitted any evidence of his
        attorney fees, expenses and costs incurred in prosecuting the anti-SLAPP
        motion.
        10.     Because there is no evidence in the record as to Royce's fees and expenses incurred

in prosecuting his motion to dismiss, the Court has no basis upon which to award him any such




                                                    3
         Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 28 of 122




fees, costs and expenses.

          11.    Additionally, section 27.009 requires the Court to make an evaluation of whether

justice and equity require an award of fees, costs and expenses. At the hearing held on June 15,

2018, the Court expressed dissatisfaction with the length of the initial motion and directed Royce to

file an amended and parred down version.            That fact should certainly be considered in any

determination on this issue.

V.        All unsupported factual statements in the initial motion and this amended and
          supplemental motion, should be struck.
          12.    Royce has not supported his factual statements in his motions with an affidavit or

declaration other than to authenticate exhibits. For example, he states, without a supporting

affidavit or declaration, that:4 a) "the representations that RH would repay the loans, were true"; b)

"[siblings] hired conflicted lawyers behind his back"; c) "he was locked out [of HCCI]"; d) "HCCI's

Controlling owners were even spying on him"; e) "the promises of RH's siblings was that they

would watch his back while he was sick"; f) etc., etc. Examples of other factual statements are

highlighted in the attached exhibit. In essence, Royce's motion is akin to a traditional motion for

summary, however, lacking support through affidavits or declarations. The Counter-Plaintiffs are

at a disadvantage and prejudiced by the lack of a verification from Royce.

          13.    The Court should strike all such factual statements, or allow Counter-Plaintiffs the

opportunity to depose Royce, as previously requested.

VI.       Conclusion
          14.    For all the reasons stated in the initial response, this response and the letter brief, the

Court should deny Royce's TCPA motion.

                                                  Respectfully Submitted,

                                                  RENTEA & ASSOCIATES


     4
    Since the amended motion is not paginated, the references are highlighted in the pleading,
which is attached hereto as Exhibit 1.




                                                     4
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 29 of 122




                                            700 Lavaca, Suite 1400-2678
                                            Austin, Texas 78701
                                            (512) 472-6291
                                            (512) 472-6278 Facsimile
                                            brentea@rentealaw.com


                                            By: /s/ Bogdan Rentea
                                              Bogdan Rentea
                                              State Bar No. 16781000
                                            ATTORNEY FOR COUNTER-PLAINTIFFS


                                 CERTIFICATE OF SERVICE

       By my signature above, I hereby certify that on June 22, 2018, all counsel of record were
served with a copy of the foregoing Response to Royce Hassell's First Amended and Supplemental
Anti-SLAPP Motion via the Court's e-filing system.




                                               5
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 30 of 122




                                            CAUSE NO. 2016-87708



HASSELL CONSTRUCTION CO., INC., et al,                  §              IN THE DISTRICT COURT OF
      Plaintiffs                                        §
                                                        §
v.                                                      §              HARRIS COUNTY, TEXAS
                                                        §
ROYCE HASSELL, et al,                                   §
      Defendants                                        §              113th JUDICIAL DISTRICT

        DEFENDANT’S FIRST AMENDED AND SUPPLEMENTAL ANTI-SLAPP MOTION TO DISMISS

TO THE HONORABLE JUDGE OF SAID COURT:

        Defendant Royce Hassell (“RH”), files this First Amended and Supplemental Anti-Slapp

Motion to Dismiss1 and would respectfully show this Court as follows:


        INTRODUCTION


        RH’s siblings, the Plaintiffs, Michael Hassell, individually and as Trustee of the James C.

Hassell Irrevocable Intervivos Trust (“JCH Trust”), Phillip Hassell, Shawn Hassell Potts, and

Jason Hassell (herein the “Siblings”), sued their brother and co-equal beneficiary of the JCH Trust

which is the majority shareholder of Hassell Construction Co., Inc. (“HCCI”). The Siblings bring

three new claims against RH by way of Counterclaims, brought by Michael Hassell, Phillip Hassell

and Shawn Hassell Potts, and a third-party claim brought by Jason Hassell.


        The claims of the Siblings are as follows:

     1) First Claim: Plaintiffs allege RH breached an informal fiduciary duty to them by
        “activating a business in competition with HCCI.”



1
 Royce Hassell files this motion subject and without waiver of his right to move to compel arbitration in the event
this legal action is not dismissed.

                                                                              EXHIBIT 1
           Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 31 of 122




      2) Second Claim: Plaintiffs allege RH breached an informal fiduciary duty to his siblings
         and committed fraud by making “false representations” to obtain loans which he did not
         intend to repay which caused damage to the Hassell Construction Company, Inc. and “in
         turn the trust was diminished.”

      3) Third Claim: Plaintiffs’ allege RH “continues to take action designed to harm family
         members” which includes his supporting a writ of garnishment by allegedly intentionally
         giving false information.


      I.       THE FIRST PRONG: EACH OF PLAINTIFFS’ THREE CLAIMS IS “BASED
               ON, RELATES TO, OR IN RESPONSE TO” RH’S EXERCISE OF
               CONSTITUTIONAL RIGHTS PROTECTED UNDER THE TCPA2
            “The TCPA casts a wide net.” Adams v. Starside Custom Builders, LLC, 16-0786 (Tex.

2018). Under the broad definitions of the TCPA, each claim asserted by Plaintiffs against RH “is

based on, relates to, or in is in response to” RH’s exercise of rights protected by the TCPA. RH

has the right to speak freely, associate freely and petition freely, and the claims of the Siblings

seek to retaliate against him for doing so.

        The First Claim is based on, relates to and is in response to RH’s right to associate with
Terry Tauriello in order to “activate” a business which competes with HCCI. The first claim
therefore is related and in response to RH’s right to speak freely with a person RH has associated
himself with, Terry Tauriello, to do all the things which are necessary to “activate” a business, an
activity which requires petitioning conduct as broadly defined in the TCPA.
        The Second Claim alleges RH made “representations” which Plaintiffs claim were false
and intended to induce them to approve loans from the corporation to him or his companies which
he did not intend to repay. Thus, Claim Two is necessarily “based on, relates to, or is in response
to” RH’s “exercise of the right of free speech” because it involves a communication made in
connection with a matter of public concern, economics.
         The Third Claim alleges RH signed an “affidavit” which Plaintiffs’ claim is false to
support his company’s petition for writ of garnishment against HCCI. The third claim, therefore,
is in response to, related to and based on RH’s right of free speech and his right to petition.


THE RIGHT TO PETITION


2
    The TCPA refers to Tex. Civ. Prac. & Rem. Code Ann Chapter 27.
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 32 of 122




       The TCPA is to “encourage and safeguard constitutional rights of persons to petition, speak

freely, associated freely, and otherwise participate in government to the maximum extent permitted

by law and, at the same time, protect the rights of a person to file meritorious lawsuits for

demonstrable injury.” TCPA 27.002. A party who moves to dismiss under the TCPA must first

show by a preponderance of the evidence the claim is based on, relates to, or in response to the

movant’s exercise of the right to petition, the right of free speech, or the right of association. Tex.

Civ. Prac. & Rem. Code §27.005(b).

       The “[e]xercise of the right to petition” is defined to include the making of a “a

communication in or pertaining to” a judicial proceeding, an official proceeding, a communication

in connection with an issue under consideration or review by a legislative, executive, judicial, or

other governmental body or in another governmental or official proceeding” and “any other

communication that falls within the protection of the right to petition government under the

Constitution of the United States or the constitution of this state.” Tex. Civ. Prac. & Rem. Code

§27.001(4)(A, B and E).

       The TCPA defines an “official proceeding” to include “any type of administrative,

executive, legislative, or judicial proceeding that may be conducted before a public servant.” Id.,

§27.001(8).” A “[c]ommunication includes the making or submitting of a statement or document

in any form or medium, including oral, visual, written, audiovisual, or electronic.” Id. at

§27.001(1).

       The First Claim is based on, relates to and in response to RH activating a business. In
order to activate a corporation, as is R. Hassell Properties, Inc, documents and statements are
required to be filed with the Texas Secretary of State’s office, including the Comptroller of Public
Accounts. Such filings broadly fall within the definition of the exercise of the right to petition.
The siblings have brought the First Claim in retaliation for RH’s right to petition as defined in the
TCPA.
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 33 of 122




         The Second Claim is based on, relates to and in response to RH’s right to petition because
it is brought to retaliate against RH for having successfully petitioned for a declaratory judgment
that he does not owe HCCI any money for loans which has not been offset by the profits HCCI
owes him or his companies. The Siblings have brought this suit in retaliation for RH having
successfully petitioned for a declaration that he has paid off the loans.
       The Third Claim is based on, relates to and in response to RH’s right to petition because
is complains of an affidavit filed with the court in support of writ of garnishment. The Siblings
have brought this claim to retaliate for RH’s right to petition.
THE RIGHT OF FREE SPEECH
       The TCPA broadly defines the “exercise of the right of free speech” as “a communication

made in connection with a matter of public concern.” Tex. Civ. Prac. & Rem. Code Ann

§27.001(3). A “’[m]atter of public concern’ includes an issue related to: (A) health or safety; (B)

environmental, economic, or community well-being; (c) the government; (D) a public official or

public figure; or (E) a good, product or service in the marketplace.” Id. §27.005(d). (Emphasis

added). All three claims are based on, relate to and are in response to RH’s right of free speech.

Claim One, acting a business in association with another person, Terry Tauriello, necessarily

relates to free speech which is required in order to form a business with another person. Plaintiffs

seek to place economic restraints on Defendant and punish him for activating a business which

competes with HCCI. Attempted economic restraint of trade is obviously a matter of public

concern. (For example, “Every contract, combination, or conspiracy in restraint of trade or

commerce is unlawful.” Tex. C. Prac. & Rem Code § 15.05(a).; “It is unlawful for any person to

monopolize, attempt to monopolize, or conspire to monopolize any part of trade or commerce.”

Id. § 15.05(b). See, also, Better Business Bureau of Metropolitan Houston, Inc. v. John Moore

Services, Inc., 500 S.W.3d 26, ([1st Dist.] 2016).)

       The First Claim is based on, related to and in response to RH’s right to speak freely with
Terry Tauriello for purposes of acting R. Hassell Properties, Inc.
        The Second Claim is based on, related to and in response to RH’s communications with
his Siblings, which they characterize as false, regarding loans to his company or him personally.
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 34 of 122




        The Third Claim is based on, related to and in response to RH’s communications in an
affidavit which the Siblings claim are false.
THE RIGHT OF ASSOCIATION
          The “exercise of the right of association” to defined to mean “a communication between

individuals who join together to collectively express, promote, pursue, or defend common

interests.”

       The First Claim is based on, related to and in response to RH’s Right of Association with
Terry Tauriello in activating R. Hassell Properties, Inc.
    II.       THE SECOND PRONG: Once the TCPA is found to apply to a claim, the burden
              shifts to the Plaintiff to provide “clear and specific” proof-to support each element
              of the claim.

          Each claim must be dismissed unless HCCI’s Controlling Owners present the Court with

“clear and specific” evidence to support each element of each cause of action that they bring

against RH. Tex. Civ. Prac. & Rem. Code §27.005(c). This is a heightened standard that requires

the non-movant to show with evidence specifically “when, where and .. . how” the movant’s

conduct was actionable and how it resulted in injury. In re Lipsky, 460 S.W. 3d at 590-91 (Tex.

2015).


FIRST CLAIM: To establish that RH breached a fiduciary duty to the Plaintiffs, Plaintiffs must
first evidence that he owed the Plaintiffs a fiduciary duty, that activating a business in competition
with HCCI breached that duty by activating a business in competition with HCCI, that he breached
that duty, and that the breach caused damages.

          Plaintiffs cannot demonstrate RH owed them a fiduciary duty because they had no

confidential relationship with him and cannot evidence one. They have asserted no facts and

submitted no evidence that they trusted him or relied on him. Instead, as the narratives in the

original TCPA motion demonstrates, the Siblings did not, in fact, trust him and hired conflicted

attorneys behind his back.      Even if RH owed Plaintiffs a fiduciary duty, plaintiffs cannot

demonstrate that “activating a business in competition with HCCI” would violate that duty. There
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 35 of 122




is no prohibition against a beneficiary of an Intervivos trust from activating a business which

competes with the corporation of which the trust owns stock, particularly after the other trust

beneficiaries lock out the co-beneficiary from the corporation which the trust owns. Thus, even if

RH owed a duty before he was locked out, he certainly did not owe one after he was locked out.

Additionally, Plaintiffs cannot demonstrate that the alleged breach of RH caused any damages to

HCCI.

SECOND CLAIM To establish their second claim that RH breached informal duties by making
representations about his financial condition and intent to repay loans which he did not intend to
repay. However, Plaintiffs can evidence no confidential relationship, or that if there was one that
that he made false representations about his finances or intent to pay the loans, because in fact he
did repay the loans with interest and it was HCCI, through its controlling shareholders, the
Siblings, which failed to pay RH’s companies the profits they owed such that RH was justified in
waiting until the arbitrators declared his rights and obligations under the various agreements.
        To establish a fraud claim, HCCI’s Controlling Owners must establish by clear and
specific evidence that RH made a material representation of fact; The representation of fact was
false; When the representation of fact was made, the speaker knew that it was false or made the
representation recklessly without any knowledge of its truth and as a positive assertion; The
speaker made the representation with the intent that the person to whom the representation was
made act upon it; The person to whom the representation was made acted in justifiable reliance
on the representation; and The representation caused damages. (Exxon Corp. v. Emerald Oil &
Gas Co., 348 S.W. 3d 194, 217 (Tex. 2011); Italian Cowboy Partners, Ltd. V. Prudential Ins.
Co. of Am., 341 S.W. 3d 323, 337 (Tex. 2011); see also, Aquaplex, Inc. v. Rancho La Valencia,
Inc., 207 S.W. 3d 768, 774 (Tex. 2009).
        There is no evidence that RH made false representations to the Siblings about his finances

as demonstrated by the narrative of the Siblings in the arbitration describing in great detail the

relationship of the parties beginning in 2008. Now, ten years later, there is no evidence that RH

made a material representation of fact which he knew was false with the intent that the persons to

which the representations were made act upon it. The representations, that RH would repay the

loans were true and he has repaid the loans with interest.
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 36 of 122




THE THIRD CLAIM: The third claim, essentially for wrongful garnishment against a
corporation, requires the Siblings to prove standing, and then to prove that a statement in RH’s
affidavit in support of the garnishment was false. However, each and every statement RH made
in support of the garnishment is true as supported by the financial information regarding HCCI’s
financial status which the Plaintiffs’ themselves have submitted in this case.
    III.      EVEN IF PLAINTIFFS CAN PRODUCE CLEAR AND SPECIFIC EVIDENCE
              OF EACH ELEMENT OF EACH CLAIM, THE LEGAL ACTION MUST BE
              DISMISSED BECAUSE RH HAS ESTABLISHED EACH ESSENTIAL
              ELEMENT OF AN AFFIRMATIVE DEFENSE TO THE CLAIMS.


              (i)    Section 27.005(d) of the TCPA.


           Under section 27.005(d) of the Act, “the court shall dismiss a legal action against the

moving party if the moving party establishes by a preponderance of the evidence each essential

element of a valid defense to the nonmovant’s claim.” Tex. Civ. Prac. & Rem. Code § 27.005(d).

This is true even if the nonmovant satisfies its “clear and specific” burden of proof discussed

above. Id.

              (ii)   Lack of Standing and/or Capacity.


    RH’s co-beneficiaries lack capacity to bring the corporation’s claims on their own behalf or to file

claims. The Plaintiffs bring this action as a thinly disguised attempt to relitigate the arbitration. By filing

this motion RH does not waive his objection to the lack of capacity of HCCI’s Controlling Shareholders to

bring claims for damages of HCCI simply because the arbitration award diminishes the value of their stock

in the corporation. Even if getting a judgment against a corporation could be considered a wrong, “[a]

cause of action against one who has injured a corporation belongs to the corporation and not to the

shareholders. A corporate stockholder cannot recover damages personally for a wrong done solely to the

corporation even though he may be injured by that wrong.” Sawnk v. Cunningham, I258 S.W. 3d 647 (Tex.

2008) citing Wingate v. Hajdik, 795 S.W. 2d 717, 719 (Tex. App.-Fort Worth 2007, pet denied). Here,
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 37 of 122



HCCI’s Controlling Owners sued RH because he is attempting to collect a judgment against HCCI for profits

he is owed from a partnership between HCCI and his corporations. Even if he had committed some wrong,

which he denies, “[t]he individual shareholders have no separate and independent right of action for

wrongs done to the corporation that merely result in depreciation in the value of their stock.” Swank,

supra, at 661.

    “The question of standing is a legal question regarding subject-matter jurisdiction which cannot be

waived.” Fitness Evolution, L.P. v. Headhunter Fitness, LLC, 05-13-00506-CV, (Tex. App.-Dallas (5th Dist.)

2015). However, since a challenge to a party’s capacity to participate in a suit may be waived (Id.), Royce

Hassell chooses not to waive them. See, Fitness Evolution, L.P. v. Headhunter Fitness, LLC, 05-13-00506-

CV, (Tex. App.-Dalls [5th Dist.] 2015).

    Further, even if Plaintiffs had standing as beneficiaries of the JCH Trust, they can prove no causation

or damages to the trust by virtue of any conduct of RH, who has repaid the loans complained of by

Plaintiffs.

              (iii)   Limitations.


    The purpose of limitations is to prevent stale or fraudulent claims. Kerlin v. Sauceda, 263 S.W. 3d 920,

925 (Tex. 2008). The statute of limitations bars the new suit by HCCI’s Controlling Owners brought more

than seven years after the evidence they proffer shows they suspected Royce Hassell of wrongdoing.

Section 16.004(a)(4) of the Civil Practice and Remedies Code provides a “[p]erson must bring suit on [fraud

or breach of fiduciary duty] not later than four years after the date the action accrues.” Id. (4) and (5).

Exhibit “B” to the legal action is an e-mail chain of March 2011, which evidences that far from trusting

Royce Hassell his siblings believed he had misapplied funds. Additionally, there is evidence that as far

back as 2011, HCCI’s Controlling Owners were even spying on him by unlawfully requesting his private

banking information from a bank president of CommunityBank, the subject to the writ of garnishment

Royce Hassell’s siblings want to stop him from pursuing. Exhibit “25” to RH’s Original TCPA Motion.
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 38 of 122



    Evidence that no confidential relationship existed includes between Royce Hassell and his siblings

during this time includes affidavits of Phillip Hassell prepared by conflicted lawyers representing their own

interests which aver that from January of 2012, HCCI and his siblings were “adverse” to Royce Hassell and

his companies “at all times.” Exhibit “26” to RH’s Original TCPA Motion. It is now more than six years

later and any claims for breach of fiduciary duty, fraudulent inducement, and unfair competition against

Royce Hassell are clearly barred by limitations. Just the opposite, the promises of RH’s Siblings was that

they would watch his back while he was sick.

    A misrepresentation constitutes fraudulent concealment when it prevents the plaintiff from

discovering a wrong. Kanon v. Methodist Hosp., 9 S.W. 3d 365, 369 (Tex. App.-Houston [14th Dist.} 1999,

no pet.) disapproved on other grounds, Ernst & Young, LLP v. Pacific Mut. Life Ins. Co., 51 S.W. 3d 573 (Tex.

2001). Royce Hassell’s siblings were actively hiding a relationship with and following the directions

lawyers which they knew were conflicted from at least January of 2012 forward with the intent of taking

what belonged to Royce Hassell and his companies for themselves.

    The “counterclaims” made by Michael Hassell, Phillip Hassell and Shawn Hassell Potts do not arise out

of the same action or occurrence that is the basis of Royce Hassell’s defending counterclaims he asserted

when his siblings caused the family corporation, HCCI, to sue him in December of 2016, in the middle of

the arbitration. HCCI’s suit falsely alleges Royce Hassell is not an owner. The counterclaims of the Siblings

are barred by limitations because they had actual knowledge of RH’s counterclaims against HCCI, when

their attorney was served with the suit, but waited until the conclusion of the arbitration to assert

counterclaims which are time barred.

    Jason Hassell brings an original suit, not by way of counterclaim, all claims of Jason Hassell are barred

by limitations.

            (iv)    Res Judicata
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 39 of 122



    “Res judicata precludes relitigation of claims that have been finally adjudicated, or that arise out of

the same subject matter and that could have been litigated in the prior action.” Amstadt v. United State

Brass Corp., 919 S.W. 2d 644 (1966), citing Barr v. Resolution Trust Corp., 837 S.W. 2d 627, 628 (Tex. 1992).

Res judicata entails proof of a final judgment on the merits by a court of competent jurisdiction; identity

of parties or those in privity with them; and a second action based on the same claims as were raised or

could have been raised in the first action. See, Texas Water Rights Comm’n v. Crow Iron Works, 582 S.W.

2d 768, 771-72 (Tex. 1979). Although [“[g]enerally people are not bound by a judgment in a suit to which

they were not parties, the doctrine of res judicata creates an exception to this rule by forbidding a second

suit arising out of the same subject matter of an earlier suit by those in privity with the parties in the

original suit.” Amstadt, pg. 653.

    In the arbitration Post Hearing Brief of HCCI prepared by it own lawyers, the “parties” on the

claimants’ side identified as follows:

    Claimants are James C. Hassell (“JCH”) and Hassell Construction Company, Inc. (“HCCI”).
Counter-Respondents are Hassell Management Services, LLC (“HMS”), Shawn Potts, James C.
Hassell, and HCCI. (Because Respondent Royce Hassell has brought a derivative claim on behalf
of HCCI against HCCI’s and HMS’ officers and directors, putative Counter-Respondents are also
those officers and directors, i.e., Phillip Hassell and Michael Hassell.) Claimants and Counter-
Respondents will be collectively referred to as Claimants when their individual names are not
used.”

    Exhibit “31” to RH’s Original TCPA motion, Claimants’ Post Arbitration Hearing Brief, pg. 1.


        The lawyers which filed pleadings for HCCI admitted they represented selected HCCI owners,

including three of the four siblings now bringing a new suit as HCCI. (Exhibit “44” to RH’s original TCPA

Motion).

        As hereinbefore set out, HCCI’s Controlling Shareholders were in privity with HCCI in the

arbitration and were actually, if not virtually represented. As a result, the claims they now brought again

for breach of fiduciary duty and fraudulent inducement on the part of RH are barred by res judicata.
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 40 of 122



        Claims of breach of fiduciary duty by Royce Hassell to HCCI which were pursued in the arbitration

were denied. See, Exhibit “1” to RH’s Original TCPA Motion, December 7, 2017, Arbitration Award, pg. 4

“The award is in full settlement of all claims related to the Joint Venture greement and the business

relationship between the parties. All claims not expressly granted herein . . . are hereby DENIED.”

        The decision of the arbitrators, that the agreement between HCCI and Royce Hassell’s companies

is a valid agreement, was initially argued for HCCI and its controlling owners by Micky Das and was relied

on by Judge Kyle Carter to compel arbitration. Since then then another state district court judge, Frederika

Phillips, a United States Bankruptcy Court Judge (Judge Marvin Isgur), and the arbitrators have upheld the

validity of the agreement.

        •   See, Exhibit 1 to RH’s Original TCPA Motion, Final Arbitration Award;

        •   See, Exhibit “32” to RH’s Original TCPA Motion, State District Judge Kyle Carter’s Orders
            Compelling Consolidation and Arbitration at HCCI’s request based on the validity of the CJVA
            and its arbitration clause;

        •   See, Exhibit “5,” to RH’s Original TCPA Motion, Memorandum Opinion dated May 11, 2015,
            of United States Bankruptcy Court Judge Marvin Isgur; Also see, Exhibit “30” to RH’s Original
            TCPA Motion, Transcript of hearing preceding the Memorandum Opinion wherein Judge Isgur
            overruled HCCI’s attempts to limit the terms of the CJVA for “insurance purposes” or for “tax
            purposes” as follows; See also, Exhibit “2” to RH’s Original TCPA Motion, Final Judgment
            entered by Harris County District Judge Frederika Phillips confirming the Final Arbitration
            Award.


        RH’s Siblings are estopped from arguing the Hassell 2012 Joint Venture was not real after they

argued in other cases “[i]n 2012, Claimant HCCI, and Respondents R. Hassell Holding Company, Inc. R.

Hassell & Company, Inc., R. Hassell Builders, Inc. and G.R. Group Resources LLP formed a joint venture and

executed a Construction Joint Venture Agreement (the “JVA”) dated July 1, 2012” with no mention of RHP,

new claims against RHP are frivolous. See, for example, documents such as, Exhibit “37” to RH’s Original

TCPA Motion, Motion to Compel Arbitration at para. 1; Exhibit “34” to RH’s Original TCPA Motion, HCCI’s
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 41 of 122



Arbitration Demand at para. 3; HCCI’s First Amended Demand for Arbitration of January 12, 20153; and,

HCCI’s Supplement Arbitration Demand.

         Importantly, Royce Hassell’s siblings are bound by the successful arguments of their own lawyers

(especially since they were simultaneously Exxon’s Lawyers and loyal to the District) that the CJVA binds

non-signatories’ “factually related to and factually intertwined” claims which are “significantly related to

and factually intertwined with the JVA” (See, Exhibit “34” to RH’s Original TCPA Motion, HCCI’s Arbitration

Demand at para. 4, and HCCI’s First Amended Arbitration Demand at para. 6.) No question exists that the

Joinder Petition claims are factually related and factually intertwined with the CJVA.

             (v)      Estoppel4

         HCCI’s Controlling Owners are estopped at law and in equity from asserting claims that Royce

Hassell breached his fiduciary duties in relation to the CJVA or that the CJVA is “not real:”

         (a) Estoppel by Record or Judicial Estoppel: A party is estopped from asserting a position
             contrary to that taken under oath in an earlier judicial proceeding to gain an unfair advantage.
             Ferguson v. Building Materials Corp., 295 S.W. 3d 642, 643 (Tex. 2009).


         The verified pleadings, signed affidavits, deposition testimony, court testimony, sworn arbitration

testimony as well as the explanations of counsel made by HCCI’s Controlling Owners in earlier proceedings

contradict the positions the siblings now assert regarding the validity of the CJVA.

         Specifically, Phillip Hassell has repeated verified the CJVA is a valid, enforceable agreement with

a valid, enforceable arbitration clause and caused his controlled corporation HCCI to take the same

position. For example, Phillip Hassell verified both for HCCI and Phillip Hassell’s HCCI’s Motion to Compel

Arbitration which states “[i]n 2012, Plaintiffs and Defendants formed a joint venture and executed a




3
  The certificate of service on HCCI’s “First Amended Demand for Arbitration” is erroneously dated January 12,
2014, but was served on January 12, 2015.
4
  RH incorporates by reference the factual narrative and exhibits to his Original TCPA Motion in support of his
affirmative defenses that RH did not owe fiduciary duties to the controlling owners of HCCI, and fellow beneficiaries
of the JCH Trust in that they were actively defrauding him without his knowledge.
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 42 of 122



Construction Joint Venture Agreement (“the JVA”) dated July 1, 2012. The JVA contains a broad

arbitration provision that mandates the arbitration of all disputes that arise between the parties. . .

Accordingly, Plaintiffs’ claims are subject to binding arbitration. . . Plaintiffs’ attempt to avoid their

contractual obligation to arbitrate their claims should not be countenanced. Whether a valid arbitration

agreement exists is a question of law. . . Because a valid, enforceable arbitration agreement exists

between Plaintiffs and Defendants, this Court has no discretion but to compel arbitration . . . ” Exhibit

“37” to RH’s Original TCPA Motion, Motion to Compel, pages 1 and 3; and Phillip Hassell’s verifications for

HCCI and HMS (a company in which Royce Hassell has no ownership). Phillip Hassell’s verification swears

under oath that “he has personal knowledge of the facts contained [in the motion to compel] and that all

factual statements are true and correct.” Exhibit “45” to RH’s Original TCPA Motion, Phillip Hassell’s

verification for HCCI and Exhibit “46” to RH’s Original TCPA Motion, page 10, Phillip Hassell’s Verification

for HMS.


        (b) Estoppel by Contract: A party may not deny the terms of a valid contract which has not been
            set aside by fraud, accident or mistake.


        The only two signatories to the CJVA, Phillip Hassell and Royce Hassell, have both given sworn

testimony that the CJVA is a valid enforceable contract.

        The CJVA has not been set aside by fraud, accident or mistake. HCCI’s attorneys have argued in

various courts and the arbitration the agreement is valid before and after deciding to not appeal Judge

Isgur’s 2015 Memorandum Opinion, so holding. RH’s siblings cannot now deny the terms of the contract

they have repeatedly caused their controlled corporation to embrace for purposes of obtaining relief.

Mathews v. Sun Oil Co., 411 S.W. 2d 561, 564 (Tex. App.-Amarillo 1996), aff’d., 425 S.W. 2d 330 (Tex.

1968). Now that RH and his companies have acted in reliance on the agreement his siblings may not be

permitted to disavow his just compensation for the acts he did in performance of the contract. 31 C.J.S.

Estoppel and Waiver §70-73.
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 43 of 122



        (c) Equitable Estoppel: Equitable estoppel prevents a party from changing its position after
            misrepresenting or concealing facts which the other party relied on to its detriment. Sefzik,
            v. City of McKinney, 198 S.W. 3d 884, 895 (Tex. App.-Dallas 2006, no pet.). The elements of
            the equitable estoppel defense are: 1) the plaintiff made a false representation to, or
            concealed a material fact from, the defendant; 2) the plaintiff intended that its representation
            or concealment be acted on; 3) the plaintiff knew or had the means of knowing the real facts;
            4) the defendant neither knew nor had the means of knowing the real facts; 5) the defendant
            relied on the representation or concealment to its detriment. Johnson & Higgins v. Kenneco
            Energy, Inc., 962 S.W. 2d 507, 515-16 (Tex. 1998).


        HCCI’s Controlling Owners engaged in knowing concealment and false representations with intent

that Royce Hassell act without knowledge of the true facts and in reliance on the false representations.

Phillip Hassell proposed the Hassell 2012 Joint Venture in the presence of Mike Hassell in August of 2012.

After the partnership began operations Shawn Hassell Potts told the accountant for the partnership, Steve

Ligon, that the partnership was real; HCCI’s Controlling Owners told the insurance company the

agreement was real; and HCCI’s Controlling Owners made repeated representation to Royce Hassell that

it was real.

        Because it was HCCI’s Controlling Owners caused Royce Hassell (and other third parties) to believe

the agreement was real and Royce Hassell relied on those representations to his detriment, HCCI’s

Controlling Owners are estopped from denying the validity of the agreement.

        (d) Promissory Estoppel: Promissory estoppel (“justifiable reliance”) is an affirmative defense
            which prevents a party from claiming that a contract is invalid or unenforceable. Nagle v.
            Nagle, 633 S.W. 2d 796, 800 (Tex. 1982). The elements of promissory estoppel are 1) a
            promise by the plaintiff to the defendant; 2) the defendant reasonably and substantially relied
            on the plaintiff’s promise to its detriment; 3) the plaintiff know or should have known its
            promise would lead the defendant to some definite and substantial injury; and 4) injustice
            can be avoided only by enforcing the plaintiff’s promise.


        In December of 2010, when Royce Hassell was gravely ill, Phillip Hassell, Michael Hassell, and

Shawn Hassell Potts gave Royce Hassell a letter written by Phillip Hassell’s wife, Rosalyn Hassell, that they

“truly” wanted to be his partner if Royce Hassell would turn over the running of the finances on jobs with

HCCI over to them, which he did, i.e., see Joinder Petition exhibits “A” and B.” In July of 2012, while
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 44 of 122



conspiring with conflicted attorneys Phillip Hassell proposed a sharing of profits combining of resources

partnership if HCCI could have 75% of the profits from the venture and Royce Hassell would take 25%

which Royce Hassell accepted. HCCI’s owners claim herein the agreement was not real. However, Royce

Hassell relied on the agreement to his great detriment and injustice can only be avoided by enforcing the

promises they made. HCCI’s Controlling Owners are estopped from asserting the CJVA is a fake.

        (e) Quasi Estoppel: Quasi estoppel is an equitable doctrine that prevents a party from asserting
            to another’s disadvantage, a right that is inconsistent with a position previously taken by that
            party. Lopez v. Munoz, Hockema & Reed, LLP, 22 S.W. 3d 857, 864 (Tex. 2000). The elements
            of quasi-estoppel are: 1) the plaintiff acquiesced to or accepted a benefit under a transaction;
            2) the plaintiff’s present position is inconsistent with its earlier position when it acquiesced to
            or accepted the benefit of the transaction; 3) it would be unconscionable to allow the plaintiff
            to maintain its present position, which is to another’s disadvantage. Id.




            (vi)    Accord and Satisfaction; Settlement.

        Any claimed debt of RH or his companies to HCCI has been paid with Hassell 2012 Joint Venture

profits. Thus, there is no debt for which RH and his companies are responsible and Plaintiffs can show no

causation or damages.

        Further, any claims HCCI might have had against RH for activating RHP were compromised and

settled by attorneys Patrick Gaas and Bogdan Rentea, on behalf of the Hassell’s they represent during the

same hearings they agreed to drop all claims against RHP as well as their threat to make claims against

Royce Hassell’s 86-year-old mother-in-law and his two sons, in exchange for Royce Hassell dropping his

objections to the arbitration on the grounds of inability to pay. Their clients which include Royce Hassell’s

siblings are bound by that agreement which this suit violates because Royce Hassell performed his end of

the bargain to his detriment. Lopez v. Munoz, Hockema & Reed, LLP, 22 S.W. 3d 857, 863 (Tex. 2000).

            (vii)   Waiver
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 45 of 122



        Waiver is the intentional relinquishment of a know right or conduct inconsistent with claiming

that right. Frazier v. GNRC Realty, LLC, 476 S.W. 3d 70 (Tex. App.-Corpus Christi 2014, pet denied.) The

elements of waiver are:

                     (1) Existing right, benefit or advantage;
                     (2) actual or constructive knowledge of its existence; and
                     (3) an actual intent to relinquish the right inferable from the conduct.


Ohrt v. Union Gas Corp., 398 S.W. 3d 315 (Tex. App.-Corpus Christi 2012, pet. denied).



        HCCI and RH’s siblings, through their own lawyers which they knew were conflicted, intentionally

waived any rights to sue Royce Hassell based on his ownership of RHC, and waived the right to sue RHP

or any of its owners and a host of other parties they had threatened to sue such as Royce Hassell’s 86

year-old mother-in-law and his two sons, Royce Hassell’s secretary and Royce Hassell’s brother in law, in

exchange for Royce Hassell going into debt to pay the arbitration costs for an arbitration which benefit

the District and Exxon.

        Moreover, HCCI’s Controlling Owners claimed the rights, benefits and advantages of the CJVA on

numerous occasions. As a result, even if they once believed it was a fraudulently induced agreement-

which it was no on the part of Royce Hassell- they exhibited conduct of actual intent to relinquish the right

inferable from claiming the agreement was invalid. By relying on the terms CJVA to obtain benefits, not

the least of which was the arbitration they compelled by it, HCCI’s Controlling Owners have waived the

right to now claim the agreement is “not real.”

            (viii)   Ratification; Detrimental Reliance; Ultra Vires Contract and Unclean Hands.

        The elements of ratification include (1) approval by act, word, or conduct; (2) with full knowledge

of the facts of the earlier act; and (3) with the intention of giving validity to the earlier act. Jamail v.

Thomas, 481 S.W. 2d 485, 490 (Tex. App.-Houston [1st Dist.] 1972, writ ref’d n.r.e.).
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 46 of 122



          Beginning with repeatedly asserting the validity of the CJVA and also of its arbitration clause in

2013, HCCI’s Controlling Owners approved the terms of the contract (to include a sharing of profits) with

full knowledge of the facts they now claim mean the agreement was not for “for profit” but for purposes

of deceiving an insurance company of which Phillip Hassell’s wife, Rosalyn Hassell is “attorney in fact.”

Having ratified the CJVA, HCCI’s Controlling Owners have ratified its terms which the arbitrators found

entitles Royce Hassell’s companies to profits which HCCI now owes.


    IV.       Because Dismissal is Proper, the TCPA Requires the Court to Award Royce Hassell His Court
              Costs, Attorney’s Fees and Expenses, and to Sanction Michael Hassell, Phillip Hassell, Shawn
              Hassell Potts and Jason Hassell.

          If the Court dismisses this new suit under the TCPA, then it “shall” award Royce Hassell his “court

costs, reasonable attorney’s fees, and other expenses incurred in defending against the legal action as

justice and equity may require.” Tex. Civ. Prac. & Rem Code § 27.009(a)(1). In other words, the TCPA

“mandates” the award of fees and costs and expenses to a successful movant. See Alphonso v. Deshotel,

417 S.W. 3d 194, 200 (Tex. App.-El Paso 2013, no pet.), disapproved of on other grounds by In re Lipsky,

460 S.W. 3d at 591.

          Furthermore, the TCPA requires “sanctions against the party who brought the legal action as the

court determines sufficient to deter the party who brought the legal action from bringing similar actions

described in this chapter.” Tex. Civ. Prac. & Rem. Code § 27.009(a)(2). HCCI’s Controlling Owners are

already the subject of sanctions proceedings in federal bankruptcy court for their bad faith filings. (See

Exhibit “6” to RH’s Original TCPA Motion, Transcript of Emergency Bankruptcy Hearing, March 9, 2018,

pp. 17-19.) Because this is not the first, or second or third time HCCI’s Controlling Owners have made the

same claims, an award of sanctions should be entered to reduce the likelihood of future misconduct by

HCCI’s Controlling Owners.

          The true gist and new claims of the legal action surfaces wherein HCCI’s Controlling Owners

complain against Royce Hassell allegedly for “support[ing] an application for a writ of garnishment against
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 47 of 122



HCCI’s bank account, by intentionally giving misleading information therein.” (Joinder Petition, Para. 2(i))

and taking “actions designed to damage HCCI and its owners, by, inter alia, diverting assets and business

opportunities rightfully belonging to HCCI.” The obvious import of these legal actions is that they are

based on, relate to, and/or are in response to Royce Hassell’s exercise of his constitutional right to petition

for a writ of garnishment, right to free speech for making a supporting affidavit, and right to associate

with RHP and Terry Tauriello for the purposes of making a living.

          In threatening that they will “add, after discovery, any additional parties, including, but not limited

to, the officers and directors of RHP, including Cindy Grooms and Ricardo Todeschini, or any other person

that aided and abetted in the formation of RHP and contributed to the damages alleged herein” (Joinder

Petition, Page 2, *5) HCCI’s Controlling Owners call for this Court to use its TCPA’s sanctioning authority

to deter these parties, through significant sanctions, from engaging in future violations of the TCPA.

          Accordingly, in addition to dismissing claims of HCCI’s Controlling Owners, the Court should award

Royce Hassell sanctions as well as his court costs and attorney’s fees and expenses. Tex. Civ. Prac. & Rem.

Code § 27.009.

          In support of this motion, Royce Hassell relies on the pleadings on file, including the live petition

of HCCI’s Controlling Owners, and the exhibits identified on the index of exhibits that precedes this

motion. The exhibits are attached hereto and incorporated herein for all purposes. Additionally, Royce

Hassell asks the Court to take judicial notice of the pleadings in and judgments of other courts in matters

related to this case and of the arbitration.

Prayer.

          Royce Hassell prays the Court grant this motion, to dismiss with prejudice the legal action asserted

against him by HCCI’s Controlling Owners, to award Royce Hassell his costs, attorney’s fees, and other

expenses under the TCPA, and to sanction HCCI’s Controlling Owners in accordance with the terms of the
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 48 of 122



TCPA. Royce Hassell requests any other, further, or alternative relief to which it may be legally or equitably

entitled.



                                                  Respectfully submitted,

                                                  By: /s/ Silvia T. Hassell
                                                  Texas Bar No. 09205200
                                                  12807 Haynes Rd., Bldg. C
                                                  Houston, Texas 77066
                                                  Tel. 713-665-2442
                                                  Fax. 713-665-0369
                                                  E-Mail: sehassell@aol.com

                                                  Attorney for Royce Hassell


                                              CERTIFICATE OF SERVICE

       I hereby certify that on 20th By day of June, 2018, a true and correct copy of the foregoing
instrument was served on all known counsel of record in accordance with the Texas Rules of Civil
Procedure by Texas E-file and serve.

                                                  /s/ Silvia T. Hassell
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 49 of 122                             6/22/2018 6:40 PM
                                                                              Chris Daniel - District Clerk Harris County
                                                                                                Envelope No. 25505636
                                                                                                    By: DELTON ARNIC
                                                                                               Filed: 6/22/2018 6:40 PM

                                     CAUSE NO. 2016-87708



HASSELL CONSTRUCTION CO., INC., et al,         §            IN THE DISTRICT COURT OF
      Plaintiffs                               §
                                               §
v.                                             §            HARRIS COUNTY, TEXAS
                                               §
ROYCE HASSELL, et al,                          §
      Defendants                               §            113th JUDICIAL DISTRICT

                       DEFENDANT’S TCPA MOTION TO DISMISS NEWLY
              ASSERTED CLAIMS BY MICHAEL HASSELL AS TRUSTEE OF THE JCH TRUST

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant Royce Hassell (herein “Defendant” or “RH”), files this Motion to Dismiss the

newly filed “Supplement to the Original Answer, Counterclaim, and Third-Party Petition of

Michael Hassell” filed by Michael Hassell, as Trustee of the JCH Trust on June 15, 2018, RH

moves for dismissal pursuant to Tex. Civ. Prac. & Rem. Code Chapter 27, “Actions Involving the

Exercise of Certain Constitutional Rights” (“the TCPA”).


       INTRODUCTION AND PROCEDURAL BACKGROUND


       1.      On April 17, 2018, RH’s siblings, the Plaintiffs, Michael Hassell, Phillip Hassell,

Shawn Hassell Potts, and Jason Hassell (herein the “Siblings”), sued their brother and co-equal

beneficiary of the JCH Trust which is the majority shareholder of Hassell Construction Co., Inc.

(“HCCI”), after a Final Judgment was rendered in favor of Royce Hassell and his companies. On

June 15, 2018, Michael Hassell, as Trustee of the James C. Hassell Intervivos Irrevocable Trust

newly asserted the same three claims against RH.


       2.      On May 21, 2018, RH filed “Royce Hassell’s Anti-Slapp Motion to Dismiss” the

claims (herein “Motion to Dismiss”) and set the hearing on the motion for June 15, 2018.
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 50 of 122




       3.      The Plaintiffs waited until June 14, 2018, Plaintiffs to file a “Response to Royce

Hassell’s Anti-Slapp Motion to Dismiss” newly attaching 26 exhibits to the response.

Additionally, on June 15, 2018, at 10:00 AM, three hours before the scheduled hearing, Plaintiffs

filed a “Supplement to the Original Answer, Counterclaim, and Third-Party Petition of Michael

Hassell” supplemental Michael Hassell’s original lawsuit by asserting the claims against Royce

Hassell in his capacity as Trustee of the James C. Hassell Intervivos Trust.


       4.      On June 15, 2018, at 1:00, this Court held a hearing on the Motion to Dismiss, also

at that time directing Defendant to file a more particularized Motion to Dismiss as well as briefing

on the legal issue of whether the entire lawsuit or each claim is tested against the TCPA’s

retaliatory purposes standard by June 20, 2018. The Court also directed the Plaintiffs file a legal

brief on the issue of standing.


       5.      On June 20, 2018, Defendant filed it’s “Defendant’s First Amended and

Supplemental Motion to Dismiss” and “Defendant’s Legal Memorandum in Support of TCPA

Motion to Dismiss.” On June 20, 2018, Plaintiff filed a letter brief with the Court on the issue of

standing.


       6.      Because Plaintiffs filed new claims on behalf of Michael Hassell, Trustee, at 10:00

AM on the morning of June 15, 2018, an issue may be raised as to whether the hearing of June 15

was sufficient to meet the TCPA’s hearing requirements. The TCPA requires that “[a] hearing on

a motion under Section 27.003 must be set not later than the 60th day after the date of service of

the motion unless the docket conditions of the court require a later hearing, upon a showing of

good cause, or by agreement of the parties, but in no event shall the hearing occur more than 90
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 51 of 122




days after service of the motion under Section 27.003, except as provided by Subsection (c).” Tex.

R. Civ. P. §27.004.


       7.       Section 27.005 of the TCPA titled, “Ruling,” provides that “[t]he court must rule

on a motion under Section 27.003 not later than the 30th day following the date of the hearing on

the motion.” Tex. R. Civ. P. §27.005. Therefore, this Court must rule on the first Motion to

Dismiss by July 15, 2018. Otherwise, the motion will be deemed denied by operation of law.

Specifically, Section 27.008 of the TCPA provides that “[i]f a court does not rule on a motion to

dismiss under Section 27.003 in the time prescribed by Section 27.005, the motion is considered

to have been denied by operation of law and the moving party may appeal.” Tex. R. Civ. P.

§27.008.


       8.       On June 22, 2018, Plaintiffs filed a “Response to Royce Hassell’s First Amended

and Supplemental Anti-Slapp Motion” which, at footnote 2 implies that the amended/supplement

may be untimely, which RH denies. RH anticipates an issue may hereafter be raised as to whether

the June 15, 2018, hearing encompassed the newly filed claims of Michael Hassell, Trustee, which

were filed the morning of June 15. In an abundance of caution, RH has set a hearing on this motion

to dismiss the claims of Michael Hassell, Trustee, for June 29, 2018, at 10:00 AM.


       9.       In anticipation of the hearing and by this RH incorporates his originally previously

filed pleadings and evidence in support of the motion to dismiss the claims of Michael Hassell,

individually.


       10.      Plaintiff moves for dismissal of the claims of Michael Hassell, Trustee, because

each of the claims of Michael Hassell, as Trustee, (“Plaintiffs”) are retaliatory and “based on,
       Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 52 of 122




relate[d] to, or in response to” Royce Hassell having successfully petitioned for a declaration of

the rights of Royce Hassell and his companies with regard to their business relationship with HCCI

as evidenced by the final arbitration award and final judgment. In support of this motion to dismiss

RH hereby incorporates by reference the facts and evidence previously submitted in support of the

dismissal motion and as well as Royce Hassell’s First Amended and Supplemental TCPA Motion

to Dismiss, his “Reply to the Response of Plaintiffs to Royce Hassell’s Anti-Slapp Motion to

Dismiss” and his “Memorandum of Law in Support of His Motion to Dismiss.”


        11.    The claims of Plaintiff Michael Hassell, Trustee, which RH seeks to be dismissed

are:


First Claim: Plaintiff claims RH breached an informal fiduciary duty to him by “activating a
business in competition with HCCI.

Second Claim: Plaintiff claims RH breached an informal fiduciary duty to his siblings and
committed fraud by making “false representations” to obtain loans which he did not intend to repay
which caused damage to the Hassell Construction Company, Inc. and “in turn the trust was
diminished.”
Third Claim: Plaintiff claims RH “continues to take action designed to harm family members”
which includes his supporting a writ of garnishment by allegedly intentionally giving false
information.



        12.    RH is a beneficiary of the JCH Trust and Michael Hassell is the Trustee of the Trust.

A "beneficiary" is a "person for whose benefit property is held in trust, regardless of the nature of

the interest." Tex. Prop. Code Ann. § 111.004(2). “Breach of trust" means a violation by a trustee

of a duty the trustee owes to a beneficiary. Tex. Prop. Code Ann. § 111.004(25). In this case it is

Michael Hassell who has breached his formal fiduciary duties to RH, and not the other way around.

The claims of Michael Hassell, as Trustee of the JCH Trust against RH are frivolous. To suggest

RH owed duties to Michael Hassell, as Trustee, who together with three other beneficiaries of the
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 53 of 122




JCH Trust controlled HCCI to the exclusion of RH is sanctionable, particularly under the

circumstances of this case.


       13. As demonstrated, by his prior pleadings and evidence, 1) The Plaintiff’s claims are

retaliatory and violate the TCPA; 2) The Plaintiff has no evidence to support his claims; 3)

Defendant RH has proven each element of each defense to the claims of Michael Hassell, Trustee;

4) Defendant RH is entitled to be awarded attorney’s fees and sanctions under the TCPA.



                                          PRAYER

       RH prays the Court grant this motion seeking dismissal of the claims of Michael Hassell,

Trustee, with prejudice, and that the Court award Royce Hassell his costs, attorney’s fees,

sanctions and other expenses as required by the TCPA.

                                            Respectfully submitted,


                                            By: /s/ Silvia T. Hassell
                                            Texas Bar No. 09205200
                                            12807 Haynes Rd., Bldg. C
                                            Houston, Texas 77066
                                            Tel. 713-665-2442
                                            Fax. 713-665-0369
                                            E-Mail: sehassell@aol.com

                                            Attorney for Royce Hassell


                                   CERTIFICATE OF SERVICE

       I hereby certify that on 22nd day of June, 2018, a true and correct copy of the foregoing
instrument was served on all known counsel of record in accordance with the Texas Rules of Civil
Procedure by Texas E-file and serve.

                                            /s/ Silvia T. Hassell
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 54 of 122                             6/22/2018 6:42 PM
                                                                              Chris Daniel - District Clerk Harris County
                                                                                                Envelope No. 25505658
                                                                                                    By: DELTON ARNIC
                                                                                               Filed: 6/22/2018 6:42 PM



                                     CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO., INC., et al,         §            IN THE DISTRICT COURT OF
      Plaintiffs                               §
                                               §
v.                                             §            HARRIS COUNTY, TEXAS
                                               §
ROYCE HASSELL, et al,                          §
      Defendants                               §            113th JUDICIAL DISTRICT


                                    NOTICE OF HEARING


       Please take notice that the oral hearing on the foregoing “Defendant’s TCPA Motion to

Dismiss Newly Asserted Claims by Michael Hassell as Trustee of the JCH Trust” is set for Friday,

the June 29, 2018, at 10:00 A.M. in the 113th Judicial District Court at the Harris County Civil

Courthouse, 201 Caroline Street, 10th Floor, Houston, Texas 77002.


                                                    Respectfully submitted,


                                                    By: /s/ Silvia T. Hassell
                                                    Silvia T. Hassell
                                                    State Bar No. 09205200
                                                    12807 Haynes Rd., Bldg. C
                                                    Houston, Texas 77066
                                                    Tel. 713-665-2442
                                                    Fax. 713-665-0369
                                                    E-Mail: sehassell@aol.com

                                                    Attorney for Royce Hassell


                                   CERTIFICATE OF SERVICE

       I hereby certify that on 22nd day of June, 2018, a true and correct copy of the foregoing
instrument was served on counsel of record in accordance with the Texas Rules of Civil Procedure.


                                                    /s/ Silvia T. Hassell
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 55 of 122                                   6/25/2018 9:10 AM
                                                                                     Chris Daniel - District Clerk Harris County
                                                                                                       Envelope No. 25512432
                                                                                                           By: DELTON ARNIC
                                                                                                      Filed: 6/25/2018 9:10 AM
                                   RENTEA & ASSOCIATES
                                     __________________
                                           Attorneys At Law

                                       700 Lavaca, Suite 1400-2678
                                          Austin, Texas 78701
                                                                                          Bogdan Rentea*
Tel. (512) 472-6291                                                     *Board Certified Administrative Law
Fax (512) 472-6278                                                       Texas Board of Legal Specialization
Email: brentea@rentealaw.com




                                            June 25, 2018


The Honorable Michael Landrum
Judge, 113th Judicial District Court
Harris County, Texas

        Re:     Cause No. 2016-87708; Hassell Construction Company, Inc. et al
                v. Royce and Silvia Hassell

Dear Judge Landrum:

        On June 15, 2018, following the hearing on Royce Hassell's anti-SLAPP motion, you
directed the Counter-Plaintiffs, to file a letter brief addressing the issue of the garnishment claim.

        You also advised the parties that you will discuss the matter with Judge Phillips of the 61st
Judicial District Court, in which the garnishment action, as well as HCCI's wrongful garnishment
claim, is pending.

        As directed, the Counter-Plaintiffs filed a letter brief on June 20, 2018.

       This letter is to advise of a recent development that may play a part in your ultimate
decision, and that brings you current as to the matter pending in front of Judge Phillips.

        Yesterday evening, June 24, 2018, Royce filed an anti-SLAPP motion in the garnishment
action, pending in the 61st. A courtesy copy is attached hereto as Exhibit 1.

        The filing does not include a notice of hearing. It is anticipated that a hearing date will be
requested soon. (Because the motion also requests dismissal under rule 91a, the hearing requires 21
days' notice.)

        The Counter-Plaintiffs do not request any relief herein, but are merely bringing this matter
to the Court's attention.
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 56 of 122




                                                        Respectfully submitted,

                                                        /s/ Bogdan Rentea

                                                        Bogdan Rentea

BR/ch
encl.

cc:     All counsel of record, via the Court's e-filing system.
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 57 of 122




                                   CAUSE NO. 2013-61995A
R. HASSELL & CO., INC. and                    §               IN THE DISTRICT COURT
R. HASSELL BUILDERS, INC.,                    §
      Plaintiffs/Garnishors,                  §
                                              §
v.                                            §               OF HARRIS COUNTY, TEXAS
                                              §
COMMUNITYBANK OF TEXAS, N.A.,                 §
    Garnishee.                                §               61st JUDICIAL DISTRICT


                          Plaintiffs’ Special Exceptions and TCPA
                         Motion to Dismiss Intervenors’ Counterclaim


TO THE HONORABLE JUDGE OF SAID COURT:
       Pursuant to Tex. R. Civ. P. 91, Tex. R. Civ. P. 91a and Tex. Civ. Prac. & Rem. Code

Chapter 27 (the “TCPA”), R. Hassell & Co., Inc. and R. Hassell Builders, Inc. (herein jointly

referred to as “RHC”), Garnishors, file this Motion to Dismiss the baseless wrongful garnishment

claim of Hassell Construction Co., Inc. and James C. Hassell (herein jointly referred to as “HCCI”).

The claim of wrongful garnishment is related to, based on and in response to the RHC’s exercise

of its TCPA protected constitutional rights to petition freely and speak freely.

       Because the cause of actions fails to state a cause of action upon which relief can be granted

and because the TCPA applies, pursuant to Rule 91, Rule 91a and the TCPA, immediate dismissal

of the claim of HCCI is mandatory, as is the award of attorney’s fees and sanctions, unless HCCI

provides “clear and specific” evidence to support each element of its claim. And, even if HCCI

could provide “clear and specific” evidence of each element of each of its claims--and they cannot-

-immediate dismissal of this case is still mandatory under the TCPA because RHC has established

each essential element of an affirmative defense to HCCI’s claim. This case should be dismissed

under the TCPA and RHC should be awarded its attorney’s fees and sanctions.


                                                  1                     EXHIBIT 1
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 58 of 122




                                I.     FACTUAL BACKGROUND

       On March 26, 2018, this Court entered a Final Judgment confirming a final arbitration

award in favor of RHC. (Exhibit “A”). Among other things, the Final Judgment ordered HCCI to

pay RHC one-million, one-hundred sixty-seven thousand five hundred forty-nine dollars and

ninety-five cents ($1,167,549.95).    On April 10, 2018, while it was undisputed RHC had a valid,

subsisting and wholly unsatisfied judgment, RHC filed an Application for Post Judgment Writ of

Garnishment and requested that a writ of garnishment be issued against CommunityBank of Texas,

N.A. (“CommunityBank”), which RHC believed had property, funds, or credits of HCCI in its

possession. The application was supported by an affidavit of Royce Hassell that, within RHC’s

knowledge, HCCI did not possess property in Texas subject to execution that is sufficient to satisfy

the Final Judgment. HCCI has not disputed this allegation in its wrongful garnishment suit and

HCCI has made it clear it has no intention of voluntarily satisfying the Final Judgment.

       On April 12, 2018, the Writ was issued. The next day, the Writ was served on Community

Bank. Community Bank’s counsel thereafter contacted RHC’s counsel confirming the Writ was

served. The same day the Writ was served, RHC served HCCI with a copy of the Writ, through

its counsel of record, as required by Texas Rule 663a. On April 18, 2018, the same day RHC

received a copy of the return of service on Community Bank, RHC provided HCCI’s counsel with

a copy of return.

                           II. ARGUMENTS AND AUTHORITIES

       A defendant whose property or account has been garnished may by sworn written motion,

seek to vacate, dissolve, or modify the writ of garnishment. Tex. R. Civ. P. 664a. In a post

judgment garnishment action, like this one, RHC’s only burden is to “prove the grounds relied


                                                 2
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 59 of 122




upon for [the writ’s] issuance.” Tex. R. Civ. P. 664a. “In the context of a post-judgment

garnishment, this requires the garnishor to prove it has a valid, subsisting judgment and, within its

knowledge, the judgment debtor does not own property in Texas subject to execution sufficient to

satisfy the judgment.” Exterior Bldg. Supply, Inc. v. Bank of Am., N.A., 270 S.W.3d 769, 771

(Tex. App.—Dallas 2008, no pet.); see also Cadle Co. v. Davis, 04-09-00763-CV, 2010 WL

5545389, at *5 (Tex. App.—San Antonio Dec. 29, 2010, pet. denied) (stating same); Tex. Civ.

Prac. & Rem. Code § 63.001(3) (providing same).

       Importantly, for a valid judgment RHC is not required to prove, as a matter of fact, that

HCCI does not possess property in Texas subject to execution sufficient to satisfy the judgment.

In Black Coral, the Houston appellate court ruled that a trial court erred in concluding that a “post-

judgment garnishor must, upon the hearing of the judgment debtor's motion to quash under rule

664a, prove that as a matter of fact the judgment debtor does not have assets within the State of

Texas sufficient to satisfy the subject judgment.” Black Coral Investments v. Bank of the Sw., 650

S.W.2d 135, 136 (Tex. App.—Houston [14th Dist.] 1983, writ ref'd n.r.e.). The appellate court, in

reversing the trial court, held that “such an interpretation places an unreasonable burden on the

post-judgment garnishor.” Id. Instead, the appellate court stated that the garnishor’s burden is

merely to show that the garnishor “ha[s] no knowledge of any property owned by the defendant in

the state sufficient to satisfy the judgment.” Id. (emphasis in original).

       It is undisputed that at the time the Writ of Garnishment was applied for, RHC had a valid,

subsisting judgment against HCCI which remained wholly unsatisfied. It is also undisputed that

to RHC’s knowledge, HCCI does not possess property in Texas subject to execution sufficient to

satisfy the Final Judgment. Exterior Bldg. Supply, 270 S.W.3d at 771.6         In RH’s affidavit, he

explained the basis for his knowledge that HCCI does not possess property in Texas subject to

                                                  3
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 60 of 122




execution sufficient to satisfy the Final Judgment. Notably, Phillip Hassell, then the purported

president of HCCI, did not dispute this allegation in the one-page, conclusory affidavit filed in

support of HCCI’s Motion opposing the Writ of Garnishment. However, subsequently James C.

Hassell, the Chief Executive Officer of HCCI testified under oath that Phillip Hassell is not

employed by HCCI in any capacity and he is unaware of where Phillip Hassell works. Therefore,

Phillip Hassell does not even qualify to serve as HCCI’s corporate representative.

       “[T]he party moving to dissolve the writ [HCCI] bears the burden to prove the ground for

dissolution.” Walnut Equip. Leasing Co. v. J-V Dirt & Loam, a Div. of J-V Marble Mfg., Inc., 907

S.W.2d 912, 915 (Tex. App.—Austin 1995, writ denied) (citing to Rule 664a). HCCI cannot meet

its burden to establish a wrongful garnishment, so its claim should be denied. HCCI claims that

vacatur, dissolution, or modification of the Writ is appropriate for six reasons, but each one fails

to provide a legitimate justification to dissolve the Writ.

       HCCI claims that “the writ was not properly served.” HCCI is wrong. The Writ was served

upon the registered agent for service of the garnishee, CommunityBank. After the Writ was served

on CommunityBank, the Writ was served on HCCI, through its counsel of record, in accordance

with Rule 663a. HCCI also claims that “[t]he funds attempted to be garnished, are exempt from

garnishment, as they represent, current wages for personal services.” This argument has been

expressly rejected by the 1st Court of Appeals because the funds in HCCI’s account(s) at

CommunityBank are not current wages for personal services. In a case directly on point, Simulis,

L.L.C. v. G.E. Capital Corp., 276 S.W.3d 109 (Tex. App.—Houston [1st Dist.] 2008, no pet.), the

court held that the “current wage” exception did not exempt from garnishment funds in bank

account that a judgment debtor held to pay employees’ wages. In rejecting the judgment debtor’s

attempt to dissolve a writ, the court stated: “[Employer] has directed us to no case in which the

                                                  4
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 61 of 122




current-wage exemption for garnishment was interpreted to mean funds held in reserve for the

current wages of employees other than the debtor. Neither have we found such a case.” Id. at 117.

HCCI is not an employee, it is an employer. And none of HCCI’s employees are debtors here,

only HCCI is. Fourth, HCCI claims that “[t]he funds attempted to be garnished, are exempt from

garnishment, because they do not belong to HCCI, but are construction trust funds.” This argument

is also misplaced because the relevant provision, Texas Property Code § 53.151, provides that “[a]

creditor of an original contractor may not . . . garnish . . . money due the original contractor or the

contractor’s surety from the owner.” (emphasis added). RHC is not garnishing funds due to HCCI

from an owner; they are garnishing funds sitting in HCCI’s account(s) at CommunityBank.

Moreover, even if the funds were construction trust funds, HCCI could not withdraw and utilize

those funds to post a supersedeas bond, which, by its own admissions, is exactly what HCCI plans

to do if the Court dissolves the Writ. See Tex. Prop. Code § 162.001, et al.

       HCCI claims that “[t]he funds attempted to be garnished, should be exempt from

garnishment, because they belong to the garnishee which has a perfected UCC lien on any funds

not exempt by law.” This is not HCCI’s argument to make—it belongs to the garnishee,

CommunityBank. In any event, HCCI merely claims that the funds “should be exempt” but

provides so arguments or support, despite its burden to “prove the grounds for dissolution.”

Walnut Equip, 907 S.W.2d at 915. CommunityBank can assert whatever rights it claims to the

garnished funds when it files its answer to the Writ.

       RHC carried its burden in establishing that the Writ was proper and, as a result, there was

no wrongful garnishment. HCCI has failed to carry its burden that the garnishment was wrongful.

By the pleadings and evidence, RHC has established each elements of its defense to HCCI’s

wrongful garnishment suit. HCCI’s suit should be dismissed, the Writ was properly issued in

                                                  5
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 62 of 122




accordance with the applicable statutes and Texas Rules. There is not a single ground upon which

HCCI’s claim can be granted.

        Rule 91a provides that when a cause of action is baseless an award of costs and attorney

fees is required. Except in an action by or against a governmental entity or a public official acting

in his or her official capacity or under color of law, the court must award the prevailing party on

the motion all costs and reasonable and necessary attorney fees incurred with respect to the

challenged cause of action in the trial court. The court must consider evidence regarding costs and

fees in determining the award.

        As demonstrated, by its prior pleadings and evidence, 1) HCCI’s claims are retaliatory and

violate the TCPA; 2) HCCI has no evidence to support its claims; 3) RHC as proven each element

of each defense to the claims of HCCI; 4) RHC is entitled to be awarded attorney’s fees and

sanctions under the TCPA. “A cause of action has no basis in law if the allegations, taken as true,

together with inferences reasonably drawn from them do not entitle the claimant to the relief

sought. A cause of action has no basis in fact if no reasonable person could believe the facts

pleaded.” Tex. R. Civ. P. 91a.

                                       III. CONCLUSION

        As demonstrated, by its prior pleadings and evidence, 1) HCCI’s claims are baseless, and

the claims are retaliatory and violate the TCPA; 2) HCCI has no evidence to support its claims; 3)

RHC has proven each element of each defense to the claim of RHC 4) RHC is entitled to be

awarded attorney’s fees under Tex. R. Civ P. 91a and attorney’s fees and sanctions under the

TCPA.




                                                 6
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 63 of 122




                                          PRAYER

       RHC prays the Court grant its motion seeking dismissal of the claims of HCCI with

prejudice, and that the Court award RHC its costs, attorney’s fees, sanctions and other expenses

as required by Tex. R. Civ. P. 91 and 91a as well as the TCPA.

                                            Respectfully submitted,


                                            By: /s/ Silvia T. Hassell
                                            Texas Bar No. 09205200
                                            12807 Haynes Rd., Bldg. C
                                            Houston, Texas 77066
                                            Tel. 713-665-2442
                                            Fax. 713-665-0369
                                            E-Mail: sehassell@aol.com

                                            Attorney for Royce Hassell


                                   CERTIFICATE OF SERVICE

       I hereby certify that on 24th day of June, 2018, a true and correct copy of the foregoing
instrument was served on all known counsel of record in accordance with the Texas Rules of Civil
Procedure by Texas E-file and serve.

                                    /s/ Silvia T. Hassell




                                               7
         Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 64 of 122                              6/27/2018 11:51 AM
                                                                                    Chris Daniel - District Clerk Harris County
                                                                                                      Envelope No. 25587514
                                                                                                             By: janel gutierrez
                                                                                                   Filed: 6/27/2018 11:51 AM

                                         Cause No. 2016-87708


HASSELL CONSTRUCTION COMPANY,                       §    IN THE DISTRICT COURT OF
INC.,                                               §
      Plaintiff                                     §
                                                    §
v.                                                  §    HARRIS COUNTY, TEXAS
                                                    §
ROYCE HASSELL and                                   §
SILVIA HASSELL,                                     §
      Defendants                                    §     113TH JUDICIAL DISTRICT


                      RESPONSE TO ROYCE HASSELL'S TCPA MOTION
                        AGAINST MICHAEL HASSELL, AS TRUSTEE


           NOW COMES, Michael Hassell, in his capacity as trustee of the James C. Hassell

Intervivos Trust (herein "Trustee" and "Trust" respectively), and, in response to Royce Hassell's

("Royce") motion to dismiss under the TCPA1, shows as follows:

           1.     The Trustee hereby adopts and incorporates by reference, as if fully set forth herein,

the following pleadings on file with the Court, to wit: (a) Response to Royce Hassell's Anti-SLAPP

Motion, filed on June 14, 2018, ("response"); (b) Letter Brief, dated June 20, 2018, ("brief"); (c)

Response to Royce Hassell's First Amended and Supplemental Anti-SLAPP Motion, dated June 22,

2018, ("second response"), and (d) Supplement to Original Answer, Counterclaim and Third Party

Petition of Michael Hassell, filed on June 15, 2018, ("supplement").

           2.     The Trustee was originally sued by Royce, on May 19, 2017. (See Exhibit A

attached to the response.) The Trustee was sued in his individual capacity, as well as in his capacity

as a beneficiary of the Trust and as Trustee of the Trust.

           3.     The Trustee filed his counterclaim against Royce on April 16, 2018. The June 15,

2018 supplement simply made clear that he was filing his counterclaim against Royce in all

capacities, i.e. as an individual, as a beneficiary, and as Trustee.

     1
         "TCPA" means Chapter 27 of the Tex. Civ. Practice & Rem. Code.
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 65 of 122




       4.      In all capacities, he has shown that he has standing to sue, and the facts presented in

the response, the second response and the brief support each element of his claims, and defeat each

defense asserted by Royce.

       5.      Royce should not be allowed to escape liability for his misdeeds against his siblings

while, at the same time, and based on identical legal theories, be allowed to maintain his claims

against the same siblings. Clearly, the Trustee should not be deprived of his right and obligation,

for that matter, to seek redress for damages caused by Royce and suffered by the Trust.

       6.      Therefore, for all the reasons stated in the response, the second response and the
brief, as well as this pleading, Royce's anti-SLAPP motion should be denied in all respects.

                                              Respectfully Submitted,

                                              RENTEA & ASSOCIATES
                                              700 Lavaca, Suite 1400-2678
                                              Austin, Texas 78701
                                              (512) 472-6291
                                              (512) 472-6278 Facsimile
                                              brentea@rentealaw.com


                                              By: /s/ Bogdan Rentea
                                                Bogdan Rentea
                                                State Bar No. 16781000
                                              ATTORNEY FOR PLAINTIFF, and PHILLIP,
                                              MICHAEL, SHAWN and JASON HASSELL


                                  CERTIFICATE OF SERVICE

       By my signature above, I hereby certify that on June 27, 2018, all counsel of record were
served with a copy of the foregoing Response to Royce Hassell's TCPA Motion Against Michael
Hassell, as Trustee via the Court's e-filing system.




                                                 2
Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page  66 of 122
                                                       Filed18June28P3:08
                                                          ChrisDaniel-DistrictClerk
                                                          HarrisCounty


                                                                                     Pgs-1

                                                                                    TRANX
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 67 of 122                                  7/4/2018 8:26 PM
                                                                                  Chris Daniel - District Clerk Harris County
                                                                                                    Envelope No. 25742171
                                                                                                         By: TERESA KIRBY
                                        SILVIA T. HASSELL                                          Filed: 7/5/2018 12:00 AM
                                    ATTORNEY AT LAW
                                12807 Haynes St., Bldg. C.
                                  Houston, Texas 77066
_____________________________________________________________________________________
                                                                             Telephone: 713-665-2442
                                                                             Telecopier: 713-665-0369
                                                                             sehassell@aol.com


                                            July 4, 2018
VIA ELECTRONIC FILING
Honorable Judge Fredericka Phillips
61st Judicial District Court
Harris County Civil Courthouse
201 Caroline, 9th Floor
Houston, Texas 77002


       Re: Cause No. 2016-87708; Hassell Construction Co., Inc., et al v. Royce Hassell, et al,
       recently transferred from the 113th Judicial District Court to the 61st Judicial District
       Court of Harris County, Texas.

                                   REQUEST FOR RULING

Dear Judge Phillips:

        Defendant, Royce Hassell, respectfully requests the Court to rule on Royce Hassell’s Anti-
Slapp Motion to Dismiss (“Motion”) by July 15, 2018. The Motion was filed on May 21, 2018,
and heard on June 15, 2018, by the Judge of the 113th Judicial District Court prior to the case being
transferred to this Court.

       Section 27.005(a) of the Texas Civil Practice and Remedies Code provides that “[t]he court
must rule on a motion under section 27.003 not later than the 30th day following the date of the
hearing on the motion.” The 30th day following the hearing on Royce Hassell’s Motion is July 15,
2018, a Sunday.


             Thank you for your consideration.

                                                              Very truly yours,
                                                              /s/ Silvia T. Hassell
                                                              Silvia T. Hassell


       Cc:      Via Electronic Filing
                Bogdan Rentea,
                Rentea & Associates
      Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 68 of 122                             7/12/2018 3:17 PM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                 Envelope No. 25939455
                                                                                                        By: janel gutierrez
                                                                                                Filed: 7/12/2018 3:17 PM




                                    CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO.,                       §           THE DISTRICT COURT OF
INC., et al,                                    §
       Plaintiffs                               §
                                                §
v.                                              §           HARRIS COUNTY, TEXAS
                                                §
ROYCE HASSELL, et al,                           §
    Defendants                                  §           61st JUDICIAL DISTRICT


             REPLY TO PLAINTIFFS’ RESPONSES TO ROYCE HASSELL’S
                          TCPA MOTION TO DISMISS

TO THE HONORABLE JUDGE OF SAID COURT:

        Royce Hassell (herein “Defendant” or “Royce”) files this Reply to various post hearing

responses of Counter-Plaintiffs Michael Hassell, Trustee of the JCH Trust (herein Michael or

“Trustee”), Phillip Hassell (herein “Phillip”), and Shawn Hassell Potts (herein “Shawn”) and of

the Original Plaintiff Jason Hassell (herein “Jason”) to “Royce Hassell’s Anti-Slapp Motion to

Dismiss” (“TCPA Motion”). In support of this Reply Defendant would respectfully show the

Court as follows:


     I. The TCPA applies to all three claims of Plaintiffs.

        1.      Plaintiffs would deny that the TCPA applies to two of their three claims against

Royce. Their position ignores the mandate that the TCPA “shall be construed liberally to

effectuate its purpose and intent fully.” Tex. Civ. Prac. & Rem Code Chap. 27 Sec. 27.011(b).

The purpose of the TCPA, to protect against claims which seek to chill the rights of a party to

exercise their freedom to petition, speak freely and associate freely, necessarily encompasses all

three claims of the Plaintiffs.
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 69 of 122




       2.      Section 27.006 of the TCPA provides that “[i]n determining whether a legal action

should be dismissed under this chapter, the court shall consider the pleadings and supporting and

opposing affidavits stating the facts on which the lability or defense is based.” Defendant submits

this additional Reply and incorporates by reference the pleadings and evidence Defendant has

previously submitted in support of his Motion to Dismiss including:

       1) “Royce Hassell’s Anti-Slapp Motion to Dismiss” and exhibits 1-50 filed May 21, 2018;

       2) Royce Hassell’s “First Amended and Supplemental TCPA Motion to Dismiss;”


       3) Royce Hassell’s “Reply to the Plaintiffs’ Response” as well as supporting affidavit of
          Royce Hassell and declaration of Silvia Hassell and exhibits filed June 15, 2018;

       4) Royce Hassell’s Legal Memorandum in Support of TCPA Motion to Dismiss filed June
          20, 2018;

       5) Royce Hassell’s First Amended and Supplemental Motion to Dismiss filed June 20,
          2018; and,

       6) Royce Hassell’s TCPA Motion to Dismiss Newly Asserted Claims by Michael Hassell
          as Trustee of the JCH Trust filed June 22, 2018.

       3.      With this Reply Royce also presents additional legal authority, evidence, pleadings

and argument pertaining to the Motion to Dismiss including exhibits (A-I) filed herewith:

               Exhibit A is the Plaintiffs’ Plea in Intervention filed in Cause No. 2013-61996;
               Exhibit A-1 is the “Petitioning Parties’ Response to Corrected Supplement to
               Motion for Sanctions” filed on July 10, 2018, in Case No. 18-31189; In re Hassell
               2012 Joint Venture, in the United States Bankruptcy Court for the Southern District
               of Texas;
               Exhibit B is the Declaration of Phillip Hassell dated February 5, 2016, filed in
               bankruptcy court case 15-32751;
               Exhibit C is the Motion to Compel arbitration and the verification of Phillip Hassell
               in Cause No. 2013-61995;
               Exhibit D is separate verification of the validity of the Construction Joint Venture
               Agreement by Phillip Hassell made on behalf of Hassell Management Services
               LLC in Cause No. 2013-61995;
               Exhibit E is an affidavit of Phillip Hassell filed in the arbitration proceedings
               underlying the Final Judgment in Cause No. 2013-61995;
               Exhibit F is the Coats Rose fee agreement and attendant documents filed as
               document 6007654 in Cause No. 2013-61995;
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 70 of 122




                 Exhibit G is an e-mail between Shawn and Phillip which was filed as Exhibit 8 to
                 Royce Hassell’s Original Anti-Slapp Motion to Dismiss in this case; and
                 Exhibit H is the Consolidation Order of Judge Carter dated November 17, 2014, in
                 Cause No. 2013-61995.
                 Exhibit I: is the “Notice of filing of Notice of Removal of Proceedings to the
                 Bankruptcy Court for the Southern District of Texas-Houston Division” filed by
                 the Plaintiffs herein in Cause No. 2013-61995; in the 125th Judicial District Court
                 of Harris County, Texas.

        4.       There can be no question that Plaintiffs’ own pleadings in this and other cases

evidence TCPA applicability because the claims were brought to chill Royce’s constitutional

rights. For instance, the very Plaintiffs in this case also filed a petition in intervention in the

separate arbitration case which this Court struck shortly before the Plaintiffs brought their claims

in this suit. Exhibit A. The intervention petition is evidence that the claims Plaintiffs first brought

by intervention and then again re-asserted in this case are based on, related to and in response to

Royce petitioning to confirm the arbitration award. In fact, the claims are a thinly veiled collateral

attack on this Court’s Final Judgment confirming that award. Exhibit “A”. For instance, Plaintiffs

allege in the intervention petition that:


             •   The underlying consolidated actions concern the relationship and business dealings
                 between the original plaintiffs and defendants; [Exhibit A, para. 7].
             •   Related thereto are several deeds of trust pledged as security on a line of credit
                 (“LOC”) drawn upon by the R. Hassell companies, as well as Royce and Silvia,
                 and remaining unpaid. [Exhibit A, para. 9](emphasis added).
             •   The AAA Panel awarded HCCI only approximately $2.1MM on the LOC,
                 $465,740 on the promissory note, however, awarded the R. Hassell companies
                 $4.8MM in profits, for a net result that HCCI owes $1.2MM to the R. Hassell
                 companies; [Exhibit A, para. 14].
             •   Should the result reached by the AAA Panel stand, and the Award not be vacated
                 or modified, HCCI’s stock value will be significantly diminished, if not completely
                 destroyed. [Exhibit A, para. 15](emphasis added).
             •   The capital structure of HCCI is as follows. It has 102,006 shares of class A
                 common stock; It has 109,800 preferred shares. It has 130,099 shares of class B.
                 common stock. [Exhibit A, para. 16].
             •   The 130,099 shares of class B stock have been owed by the Trust since 1986, when
                 Royce was the trustee. [Exhibit A, para. 17].
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 71 of 122




            •   The intervenor Trust has an interest, right and, most importantly, obligation to file
                this plea, to insure that the Trust’s assets are preserved and not diminished by an
                award that granted relief to the plaintiffs, which relief is based on incorrect
                calculations, improper determinations, and outright fraudulent claims and
                representations of and by the plaintiffs. [Exhibit A, para. 18] (emphasis added).
            •   The beneficiary intervenors [Michael, Phillip and Shawn] have the same interest,
                right and obligation. [Exhibit A, para. 19] (emphasis added).
            •   Intervenors seek the . . .declaration[] that the plaintiffs are indebted to HCCI in the
                amount of $4,500,000 or the amount shown in HCCI’s most recent audited annual
                statement; That plaintiffs may not recover under the CJVA profits which are
                contrary to the written provisions of the CJVA; That the deeds of trust executed by
                Royce and Silvia and offered to HCCI and JCH as security for debts owed to HCCI,
                are valid and enforceable. . . . [Exhibit A, para. 23, et seq.].

       5.       After Plaintiffs’ intervention petition was struck, Plaintiffs admit in a separate

pleading that they merely moved the intervention claims to this case. See, Exhibit A-1, Footnote

1: “Petitioning Parties also included the Intervenors, Trustee of the James C. Hassell Intervivos

Trust, Phillip Hassell, Michael Hassell, Jason Hassell and Shawn Hassell. Since the filing of the

petition, and the Court’s remand, the state court, as identified below, has struck the plea in

intervention and intervenors have decided to pursue their claims in a different proceeding. Exhibit

A-1, Footnote 1. “Petitioning Parties’ Response to Corrected Supplement to Motion for Sanctions”

filed on July 10, 2018, in Case No. 18-31189 in the United States Bankruptcy Court for the

Southern District of Texas.

       6.       Rule 201 of the Texas Rules of Evidence permits the Court to take judicial notice

of the fact of pleadings and affidavits filed in other proceedings when the facts “can be accurately

and readily determined from sources whose accuracy cannot reasonably by questioned.” Rule

201(b)(2) of the Texas Rules of Evidence. Defendant requests the Court take judicial notice of

pleadings and affidavits filed by Plaintiffs in other proceedings which have been submitted by

Defendant in this case.
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 72 of 122




   II. Plaintiffs Have No Standing to Sue Individually for Causes of Action Which Belong
       to HCCI.


       7.      Plaintiffs have no standing to bring claims for alleged harms suffered by HCCI and

find no support for their standing arguments in the cases they have cited. In fact, still another

pleading filed in a separate case, the removal notice filed in the arbitration case seeking to remove

the arbitration case to United States Bankruptcy Court, the Plaintiffs in this case alleged their

standing was not even derivative of HCCI, but was instead derivatively once removed from HCCI.

Specifically, Plaintiffs alleged elsewhere to United States Bankruptcy Marvin Isgur that the causes

of action in the arbitration case actually belong to the Hassell 2012 Joint Venture.

               The causes of action of Plaintiffs against Defendants in the State
               Court Action, as amended and/or supplemented in the
               arbitration proceeding, are property of Debtor’s bankruptcy
               estate under 11 U.S.C. § 541 and therefore this Court has
               exclusive jurisdiction of such causes of action under 28 U.S.C. §
               1334(e)(1).
Exhibit I, page 5.

       8.      Thus, at the very least the Plaintiffs own arguments that the causes of action belong

to a partnership once removed from HCCI, estop them from arguing in this case that the Plaintiffs

have standing to pursue the claims of HCCI even though they have no evidence of damage

personally caused to them unrelated to the value of HCCI’s stock.

       9.      Without a breach of a legal right belonging to a specific party, that party has no

standing to litigate. Cadle Co. v. Lobingier, 50 S.W.3d 662, 669-70 (Tex. App.-Fort Worth 2001,

pets. denied) (en banc op. on reh'g). Standing focuses on the question of who may bring an action

and presents the issue of whether a court may consider a dispute's merits; it is a threshold issue

that implicates subject matter jurisdiction. See, for ex., In re J.W.L., 291 S.W.3d 79, 85 (Tex. App.-
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 73 of 122




Fort Worth 2009, orig. proceeding [mand. denied]). "To have standing, a plaintiff must be

personally aggrieved, and his alleged injury must be concrete and particularized, actual or

imminent, and not hypothetical." Heat Shrink Innovations, LLC v. Med. Extrusion Techs.-Tex.,

Inc., No. 02-12-00512-CV, 2014 WL 5307191, at *7 (Tex. App.-Fort Worth Oct. 16, 2014, pet.

denied) (mem. op.) (citing DaimlerChrysler Corp. v. Inman, 252 S.W.3d 299, 304-05 (Tex. 2008)).

Further, fiduciary duties do not extend to matters beyond the scope of the parties’ underlying

relationship. Rankin v. Naftalis, 557 S.W. 2d 940, 944 (Tex. 1977). In this case, even if Plaintiffs

were able to evidence an informal duty owed to them personally by Royce, which they have not,

Plaintiffs have no evidence, much less clear and specific evidence, of how such a relationship

would give them standing to sue Royce individually for harms to the value of HCCI’s stock.

       10.      Plaintiffs cite, Houston v. Ludwick, at 14-09-00600-CV, 2010 WL 4132215 (Tex.

App.-Houston [14th Dist.], 2010, pet denied), as authority on standing but that case revolves around

the question of whether an heir to property has standing outside of the estate administrative

process. It is axiomatic that “heirs . . . may maintain a suit to recover property which they claim

has descended to them” upon showing “that no [estate] administration is pending and none is

necessary.” Id., citing White v. White, I79 S.W.2d 503, 506 (Tex. 1994). This case, however, is not

an estate administration case. Importantly, Houston v. Ludwick, approvingly cites Ford Motor

Company v. Cammack, 999 S.W. 2d 1 (Tex. App.-Houston [14th Dist.] 1998), a case which

reinforces the rule that shareholders lack standing to recover individually for claims belonging to

a corporation. See, El T Mexican Restaurants, Inc. v. Bacon, 921 S.W. 2d 247, 249-253 (Tex.

App.-Houston [1st Dist. 1995, writ denied)( the “sole shareholder lacked standing to recover

individually on claim belonging solely to corporation.”) cited in Ford Motor Company, supra, 999

S.W. 2d at 5.
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 74 of 122




       11.     Further, Plaintiffs’ arguments are not supported by the case of Linegar v. DLA Piper

LLP (US), 495 S.W. 3d 276 (Tex. 2016), which also reinforces the general rule that unless a non-

derivate loss is at issue, “[a] corporate stockholder cannot recover damages personally for a wrong

done solely to the corporation, even though he may be injured by that wrong.” Id. at 279 citing

Wingate v. Hajdik, 795 S.W. 2d 717 (Tex. 1990). In Linegar, the beneficiary of a self-directed

retirement account was found to have standing to sue the trustee of his self-directed retirement

account for legal malpractice because the trustee caused damages to the beneficiary personally.

Standing was based on advice the trustee gave the beneficiary regarding the protection a UCC

statement would provide upon the making of a loan from the beneficiaries’ retirement account to

a third party which was not repaid. Id. “The case was pleaded, tried, and submitted to the jury on

claims that DLA Piper violated duties . . . and that those violations proximately caused damages

to him individually.” Id. at 282 (emphasis added). Unlike the Linegar plaintiff, the Plaintiffs in

this case have filed pleadings which evidence that they were not individually damaged by virtue

of any purported actions of the Defendant. Specifically, their petition at pages 2 and 3 sets out that

Plaintiffs “agreed to allow the family owned and controlled business to extend credit to Royce”

and that as a result of their trust and confidence in Royce “the company business, HCCI was

damaged” and “in turn, Phillip, Michael, Shawn and Jason's interest in HCCI and in a Trust has

been diminished, for which they now sue.” Plaintiffs have not alleged any direct harms to

themselves or even to the JCH Trust, but purport to sue only for alleged harms to the value of the

shares of HCCI owned by the JCH Trust.

       12.     More importantly, Plaintiffs have no evidence, much less clear and specific

evidence, of an informal duty owed to them by Royce. Whether an informal fiduciary relationship

exists must be determined from objective facts. E.g., E.R. Dupuis Concrete Co. v. Penn. Mut. Life
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 75 of 122




Ins., 137 S.W. 3d 311, 319 (Tex. App.-Beaumont 2004) no pet. The objective facts of this case

show that Plaintiffs filed multiple pleadings and sworn statements in other cases denying the

existence of any confidential relationship between them and Royce from 2008 going forward.

       13.     Among the statements denying any fiduciary relationship is the Phillip’s 2014

signed sworn declaration under penalty of perjury that after 2008 even his personal relationship

with his brother was solely that of Contractor/Subcontractor (“Neither I, personally, nor as an

authorized representative of HCCI, have ever consented or agreed to proceed on any basis with

Royce and/or any of his companies, other than on a contractor-subcontractor basis. . . Indeed,

RHHC and HCCI maintained separate credit arrangements, banking, employment and

subcontracts for projects performed from 2008 forward.)            Exhibit “B,” February 5, 2016,

Declaration of Philip Hassell (emphasis added).

       14.     Further, in 2013 and 2014, after Michael, Phillip, and Shawn locked Royce out of

the partnership offices Phillip twice signed sworn verifications attesting to the to the validity and

enforceability of the agreement he now claims in this case is invalid. The pleadings verified by

Phillip make no mention of any “for insurance purposes only” allegations instead including

statements such as the following:


               In 2012, Plaintiffs and Defendants formed a joint venture and
               executed a Construction Joint Venture Agreement (the “JVA”)
               dated July 1, 2012. The JVA contains a broad arbitration provision
               that mandates the arbitration of all disputes that arise between the
               parties. . . . Despite the existence of an express contractual obligation
               to arbitrate Plaintiffs’ claims against Defendants, on October 15,
               2013, Plaintiffs filed their Original Petition for Declaratory
               Judgment in this Court. . . The parties entered into a valid arbitration
               agreement that is enforceable under both Texas and federal laws.
               Each of the Plaintiffs was a signatory to the JVA, containing the
               Arbitration Provision; each of the Plaintiffs enjoyed the benefits of
               the JVA’ each of the Plaintiffs filed this lawsuit based on disputes
               arising out of the JVA, and each of the Plaintiffs is bound by the
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 76 of 122




              Arbitration Provision of the JVA. Accordingly, Plaintiffs’ claims are
              subject to binding arbitration. . . . Because the trial court is presented
              with a valid arbitration agreement, the burden shifts to the party
              opposing arbitration to raise an affirmative defense to enforcing
              arbitration. . . Because a valid, enforceable arbitration agreement
              exists between Plaintiffs and Defendants, this Court has no
              discretion but to compel arbitration . . . Plaintiffs allege that
              Defendants breached the JVA by taking over assets of Plaintiffs and
              utilizing them to conduct work on projects that were not included in
              the joint venture. Plaintiffs allege that no accounting was made of
              the joint venture and non-joint venture projects in which Defendants
              utilized assets of Plaintiffs in violation of the JVA. Plaintiffs also
              maintain that Defendants have not reimbursed Plaintiffs for
              reasonable and necessary joint venture expenses and for use of
              equipment by the joint venture in violation of the JVA. Plaintiffs’
              claims and disputes against Defendants all arise directly out of the
              JVA, and fit squarely within the scope of the As set forth above,
              Plaintiffs and Defendants entered into a JVA and Arbitration
              Provision within the JVA. Plaintiffs’ claims and dispute arise out
              of or related to the parties’ JVA. Plaintiff’s claims are subject to
              binding arbitration. Accordingly, . . . Defendants request that the
              Court issue an Order staying this action and compelling Plaintiffs to
              resolve their claims in appropriate arbitration proceedings.”

Exhibit C, pages 2-9. In the verification to those pleadings Phillip’s “declare[s] that he has read

the above and foregoing Motion to Compel Arbitration and Abatement Pending Arbitration, that

he has personal knowledge of the facts contained therein and that all factual statements are true

and correct.” Exhibit C, Page 10. Weeks later Phillip similarly verified the same allegations for

Hassell Management Services LLC, a company solely owned by Michael, Phillip and Shawn once

again making no mention of purported statements by Royce that the agreement was not real.

Exhibit D.


       15.    Moreover, the Plaintiffs’ subjective assertions about the existence of an informal

confidential relationship are objectively without merit when compared with the Plaintiffs’

objective actions and other sworn statement statements such as Phillip’s statement that “at all

times” after Phillip met with Coats Rose attorneys in January 2012, Royce and his companies were
       Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 77 of 122




adverse parties to HCCI and its controlling owners. Exhibit “E.” Following the January of 2012

meeting with Coats Rose which Phillip described in his affidavit, it was Shawn, a named party in

the arbitration, who cut the check hiring Coats Rose to go after Royce and his companies even

while Royce was still performing the Springwoods under contract to Harris County Improvement

District No 18. Exhibit F, page 4. The evidence that Shawn and Phillip knowingly hired the law

firm of the public officer director of Harris County Improvement District 18 to devise and

implement “defensive strategies related to transactions or matters involving . . . Royce and Silvia

Hassell . . . ” (Exhibit F, page 3) which matters included the claims associated with construction

of a $15,00,000 project for the benefit of Coats Rose’s client Exxon, objectively demonstrate the

lack of a confidential relationship with Royce. More importantly, the objective evidence of the

underlying circumstances demonstrates the Plaintiffs were willing participants in schemes

involving breaches of moral, business, governmental and attorney ethics such that the principle of

unclean hands should be applied against them.

        16.   Plaintiffs’ cannot evidence Royce proposed the Hassell 2012 Joint Venture because

it has been repeatedly established that it was Phillip who proposed the Hassell 2012 Joint Venture

for the plaintiffs. More importantly, the Plaintiffs cannot evidence the existence of purported

informal fiduciary duties owed by Royce when the evidence is overwhelming that during the time

the Plaintiffs claims there was an informal duty owed to them by Royce, Royce was the victim of

schemes whereby Plaintiffs intended to “seize” the assets of Royce to pay for the Springwoods

Project losses which were being implemented by the law firm whose President was also directing

the actions of the District which HCCI was suing for the Springwoods Project losses. Exhibit

“G”.
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 78 of 122




III.  Section 16.069 of the Texas Civil Practice and Remedies Code Does Not Apply to
Prevent the Limitations Bar.

       17.     The claims of Plaintiffs are barred by limitations.       Plaintiffs’ argument that

limitations does not bar the claims of Michael, Phillip and Shawn because they bring claims by

way of counterclaims incorrectly states the law. Counterclaims which are not logically related to

claims against that party are nevertheless barred by limitations even though the claims are asserted

by way of counterclaims. Tex. Civ. Prac. & Rem. Code Section 16.069.

       18.     For its application Section 16.069 requires that a counterclaim “arise[] out of the

same transaction or occurrence that is the basis of an action.” “For a counterclaim to arise out of

the ‘same transaction or occurrence’ as the original claim . . . the essential facts on which the

counterclaim is based must be significantly and logically relevant to both claims.” Smith v.

Ferguson, 160 S.W. 3rd 115 (Tex. Civ. App.- Dallas [5th Dist.] 2005), reh’g overruled, citing

Frazier v. Havens, 102 S.W. 3d 406, 411 n. 3 (Tex. App.—Houston [14th Dis.] 2003 no pet.)

(emphasis added).

       19.     The logical relationship test is the same standard used in compulsory counterclaim

determinations. In Gulf States Abrasive Manufacturing, Inc. v. Oertel, 489 S.W. 2d 184 (Tex. Civ.

App.-Houston [1st Dist.] 1972, writ ref’d n.r.e.), the court held that claims against a corporation

for personal services and conversion of stock were not compulsory counterclaims to a suit brought

by the corporation for breach of fiduciary duties in setting up a competing corporation. Id. at 188.

In another case, no significant relationship was found between claims asserted regarding the

procurement and execution of a particular deed, and claims related to the interpretation of a

particular provision of the deed. Freeman v. Cherokee Water Co., 11 S.W. 3d 480, 483 (Tex. Civ.

App. -Texarkana 2000, pet denied).
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 79 of 122




       20.     In this case Plaintiffs’ claims relating to the business relationship between

corporations owned by Royce and HCCI beginning in 2008- which were the subject of claims

compelled to arbitration- are not logically or significantly related to claims about whether the

Trustee of the JCH Trust, Michael, dissipated trust assets and/or violated his formal fiduciary

duties to the beneficiaries of the trust by merging the corporation with a corporation of which he

is an owner along with selected beneficiaries of the JCH Trust.


   IV. By Court Order Shawn Hassell Potts, Individually, was a named party in the
   arbitration.

       21.     Plaintiffs also continue to argue that Shawn was not a named party in the arbitration

individually. However, the consolidation order proposed by her own attorney whereby Shawn

sought to consolidate all claims involving the Hassell family into arbitration, specifically named

Shawn individually and as Trustee as a party to the consolidated case which was compelled to

arbitration. See, Exhibit H, Consolidation Order dated November 17, 2014. The argument that

Shawn is not bound to the arbitration award and Final Judgment by principles of res judicata,

collateral estoppel and judicial estoppel is wholly without merit as is the argument that Shawn,

along with HCCI’s other controlling owners Michael, Phillip and Jason, were not virtually or

actually represented in the arbitration.


       WHEREFORE, PREMISES CONSIDERED, Defendant Royce Hassell seeks dismissal of

the Plaintiffs’ claims under the TCPA because the claims are meritless and brought to punish the
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 80 of 122




       Defendant for petitioning, speaking freely and associating freely. Defendant has requested

a separate hearing on the amount of fees, costs and sanctions to be awarded to the Defendant under

the TCPA.

                                             Respectfully submitted,

                                             By: /s/ Silvia T. Hassell
                                             Texas Bar No. 09205200
                                             12807 Haynes Rd., Bldg. C
                                             Houston, Texas 77066
                                             Tel. 713-665-2442
                                             Fax. 713-665-0369
                                             E-Mail: sehassell@aol.com

                                             Attorney for Royce Hassell




                                    CERTIFICATE OF SERVICE

       I hereby certify that on 12th day of July, 2018, a true and correct copy of the foregoing
instrument was served on all known counsel of record in accordance with the Texas Rules of Civil
Procedure by Texas E-file and serve.

                                             /s/ Silvia T. Hassell
Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 81 of 122




                   EXHIBIT A
         Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 82 of 122




                                       CAUSE NO. 2013-61995

R. HASSELL & CO., INC.;                                §     IN THE DISTRICT COURT OF
R. HASSELL BUILDERS, INC.;                             §
R. HASSELL HOLDINGS CO., INC.;                         §
and G.R. GROUP RESOURCES, LLP                          §
       Plaintiffs                                      §
                                                       §




                                                                                     k
v.                                                     §     HARRIS COUNTY, TEXAS




                                                                                  ler
                                                       §
HASSELL CONSTRUCTION                                   §




                                                                               tC
COMPANY, INC. and HASSELL                              §




                                                                           ric
MANAGEMENT SERVICES, LLC,                              §
     Defendants                                        §     125th JUDICIAL DISTRICT




                                                                        ist
                                                                     lD
                                      PLEA IN INTERVENTION




                                                                  nie
           NOW COME, INTERVENORS, the JAMES C. HASSELL INTER-VIVOS TRUST
                                                            Da
("Trust"), by and through its Trustee, Michael Hassell ("Trustee"), the Trust beneficiaries, PHILLIP
                                                       is

HASSELL ("PH"), JASON HASSELL ("JH"), SHAWN POTTS ("SP"), and MICHAEL
                                                   hr
                                                 C



HASSELL ("MH"), and, in support of their plea in intervention, show as follows:
                                             of




                                                 Parties
                                          e
                                      ffic




           1.     Intervenor Trust, is an irrevocable trust created on January 30, 1986. Its current
                                    O




trustee is MH. It is domiciled in Texas, and administered from Harris County, Texas.
                                 y




           2.     Intervenors PH, JH, SP and MH, are individuals residing in Harris County, Texas.
                              op




                  The original plaintiffs in this consolidated matter1 are R. HASSELL & CO, INC., R.
                          C




           3.
                        ial




HASSELL BUILDERS, INC., R. HASSELL HOLDING CO., INC., G. R. RESOURCES, LLP,
                    fic




collectively "R. Hassell companies", ROYCE HASSELL ("Royce"), and SILVIA HASSELL
                  of
                Un




("Silvia"). They are being served through their attorney of record, Derrick Carson.

           4.     The    original   defendants    in       this   consolidated   action   are   HASSELL

CONSTRUCTION COMPANY, INC. ("HCCI"), JAMES C. HASSELL ("JCH")2, and HASSELL

MANAGEMENT SERVICES, LLC. ("HMS").
     1
         See Order of Consolidation dated November 17, 2014.
     2
         James C. Hassell is also the Trustor of the Trust.
       Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 83 of 122




                                        Venue and Jurisdiction
        5.      The Court has jurisdiction over the original plaintiffs and defendants. The Court has

jurisdiction over the intervenors under Rule 60 of the TRCP, because they are residents of this state,

do business in this state, and their claims are within the jurisdictional limits of this Court. Venue is

proper in this district under sections 15.002 and 15.005 of the TCPRC. To the extent that rule 47 of




                                                                                     k
                                                                                  ler
the TRCP applies, the intervenors would show that they seek damages in excess of $1,000,000 and




                                                                               tC
that their claims are within the jurisdictional limits of this Court.




                                                                           ric
                                              Intervention




                                                                        ist
        6.      A party possessing a "justiciable interest" in a suit is entitled to intervene in that




                                                                  lD
lawsuit to protect that interest. Tex. R. Civ. P. 60; Stansell v. Fleming, 81 Tex. 294, 16 S.W. 1033,



                                                             nie
1034 (1891). That is, an entity is given the right to intervene if it could have brought the same
                                                         Da
action, or any part thereof, on its own. See Guaranty Fed. v. Horseshoe Operating, 793 S.W.2d
                                                     is
                                                  hr

652, 657 (Tex. 1990). The intervenor's interest may be legal or equitable. See Inter-Continental
                                               C



Corp. v. Moody, 411 S.W.2d 578, 589 (Tex. Civ. App.--Houston [1st Dist.] 1966, writ ref'd n.r.e.).
                                            of




Where the intervenor's claim or defense, and that involved in the pending action, arise from the
                                         e
                                     ffic




same transaction or occurrence and involves a common question of law or fact, such leave should
                                 O




be freely given.     See McWilliams v. Snap-Pac Corp., 476 S.W.2d 941, 949-50 (Tex. Civ.
                               y
                            op




App.--Houston [1st Dist.] 1971, writ ref'd n.r.e.). Under the circumstances as shown below, it is
                         C




"necessary and proper" for intervenors to intervene to protect their interests. See Evan's World
                     ial




Travel Inc. v. Adams, 978 S.W.2d 225, 234-35 (Tex. App.--Fort Worth 1998, no pet.).
                   fic




                                Factual Background and Allegations
               of
             Un




        7.      The underlying consolidated actions concern the relationship and business dealings

between the original plaintiffs and defendants.

        8.      More specifically, the plaintiffs sought an accounting of what has come to be known

as the CJVA3.
   3
     CJVA is the CONSTRUCTION JOINT VENTURE AGREEMENT effective July, 1, 2012
between the R. Hassell companies, on one hand, and HCCI, on the other.




                                                    2
       Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 84 of 122




          9.    Related thereto are several deeds of trust pledged as security on a line of credit

("LOC") drawn upon by the R. Hassell companies, as well as Royce and Silvia, and remaining

unpaid.

          10.   Because the CJVA contained an arbitration clause, the Court ordered the disputes to

arbitration in front of the AAA.4




                                                                                    k
                                                                                 ler
          11.   In the arbitration, HCCI sought, inter alia, to recover from the R. Hassell companies,




                                                                              tC
as well as Royce and Silvia, over $4,000,000 on the unpaid LOC, over $400,000 on an unpaid




                                                                          ric
promissory note, and a determination that the profit due to the R. Hassell companies on the CJVA




                                                                       ist
was less than $300,000.




                                                                lD
          12.   The intervenors were not parties to the arbitration.



                                                           nie
          13.   On December 7, 2017, the AAA Panel rendered an Award. It was modified on
                                                       Da
January 22, 2018.
                                                    is
                                                 hr

          14.   The AAA Panel awarded HCCI only approximately $2.1MM on the LOC, $465,740
                                              C



on the promissory note, however, awarded the R. Hassell companies $4.8MM in profits, for a net
                                           of




result that HCCI owes $1.2MM to the R. Hassell companies.
                                        e
                                    ffic




          15.   Should the result reached by the AAA Panel stand, and the Award not be vacated or
                                O




modified, HCCI's stock value will be significantly diminished, if not completely destroyed.
                              y
                           op




          16.   The capital structure of HCCI is as follows. It has 102,006 shares of class A
                        C




common stock. It has 109,800 preferred shares. It has 130,099 shares of class B common stock.
                     ial




          17.   The 130,099 shares of class B stock have been owned by the Trust since June 1986,
                 fic




when Royce was the trustee.
                 of
               Un




                                       Intervenors' Interests
          18.   The intervenor Trust has an interest, right and, most importantly, obligation to file

this plea, to insure that the Trust's assets are preserved and not diminished by an award that granted

relief to the plaintiffs, which relief is based on incorrect calculations, improper determinations, and

   4
       AAA is the AMERICAN ARBITRATION ASSOCIATION.




                                                   3
         Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 85 of 122




outright fraudulent claims and representations of and by the plaintiffs.

          19.    The beneficiary intervenors have the same interest, right and obligation.

          20.    Intervening in this proceeding, and at this stage, before the Award becomes final5,

fosters judicial economy, will not complicate the case, is essential to protecting their interests, and

prevents potential inconsistent results from separate lawsuits.




                                                                                  k
                                                                               ler
          21.    Intervenors contend that they should not be restricted in their plea to challenging the




                                                                            tC
Award only on the grounds available to HCCI, JCH and HMS, as provided in the Texas Arbitration




                                                                        ric
Act, section 171.001 et. seq. of the TCPRC, and do not intend to waive their rights in any respects.




                                                                     ist
          22.    Therefore, intervenors plead the following causes of action against the plaintiffs.




                                                                  lD
                                           Causes of Action



                                                            nie
A.        Declaratory Judgment
                                                        Da
          23.    Intervenors incorporate all preceding paragraphs.
                                                     is
                                                  hr

          24.    Intervenors seek the following declarations:
                                                C



                 a.      That the plaintiffs are indebted to HCCI in the amount of $4,500,000 or the
                                            of




          amount shown in HCCI's most recent audited annual statement;
                                         e
                                     ffic




                 b.      That plaintiffs may not recover under the CJVA profits which are contrary to
                                 O




          the written provisions of the CJVA;
                               y
                            op




                 c.      That the deeds of trust executed by Royce and Silvia and offered to HCCI
                         C




          and JCH as security for debts owed to HCCI, are valid and enforceable;
                      ial




B.        Fraud and Fraudulent Misrepresentation and Breach of Informal Fiduciary
                   fic




          Relationship arising from a Confidential Relationship
              of




          25.    Intervenors incorporate all preceding paragraphs.
            Un




          26.    Plaintiffs repeatedly represented to HCCI and JCH, the trustor, and to their family

members, the individual intervenors herein, that they would pay the promissory note and LOC, and

in reliance thereto, HCCI and JCH continued to extend credit to plaintiffs.
     5
      Intervenors understand that HCCI, JCH and HMS intend to file an application to
vacate/modify the Award in response to the plaintiffs' application to confirm same.




                                                    4
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 86 of 122




        27.     Plaintiffs further represented to HCCI and JCH, and their family members, the

individual intervenors herein, that the moneys borrowed would be used only for proper purposes

and, in reliance on those representations, HCCI and JCH continued to extend credit to plaintiffs.

        28.     The representations of plaintiffs were false, made with the intention that HCCI and

JCH and the other family members rely on them, and HCCI and JCH and the other family members




                                                                                 k
                                                                              ler
relied on them to their damage and detriment.




                                                                           tC
        29.     The intervenor family members put their trust and confidence in Royce and Silvia,




                                                                       ric
HCCI was severely damaged, if not effectively destroyed, by their false representations and




                                                                    ist
breaches of the informal fiduciary duties, and, in turn, the intervenors' interest in the Trust has been




                                                                lD
diminished, for which they now sue.



                                                           nie
C.      Exemplary Damages
                                                       Da
        30.     Intervenors incorporate all preceding paragraphs.
                                                    is
                                                 hr

        31.     Intervenors are entitled to exemplary damages because plaintiffs' actions were
                                              C



malicious and unconscionable.
                                           of




D.      Attorney Fees
                                        e
                                    ffic




        32.     Intervenors incorporate all preceding paragraphs.
                                O




        33.     Intervenors seek their reasonable and necessary attorney fees in prosecuting this
                              y
                           op




action and rectifying the wrongs committed by the plaintiffs.
                        C




E.      Adoption of Defendants' Application to Vacate/Modify Award
                     ial




        34.     Without waiver of any claims made herein, and rights to assert additional claims for
                 fic




relief, the intervenors adopt all arguments and evidence set forth by HCCI, JCH and HMS, in their
            of
          Un




application to vacate/modify the Award.

                                          Prayer for Relief
        WHEREFORE, Intervenors pray that they be granted the relief sought herein, and such

other and further relief to which they may show themselves justly entitled.

                                                        Respectfully submitted,




                                                   5
     Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 87 of 122




                                                      /s/ Bogdan Rentea
                                                      Bogdan Rentea
                                                      Texas Bar No. 16781000
                                                      RENTEA & ASSOCIATES
                                                      700 Lavaca, Suite 1400-2678
                                                      Austin, Texas 78701
                                                      Tele: (512) 472-6291




                                                                               k
                                                      Fax: (512) 472-6278




                                                                            ler
                                                      brentea@rentealaw.com
                                                      ATTORNEYS FOR INTERVENORS




                                                                         tC
                                                                     ric
                                 CERTIFICATE OF SERVICE




                                                                  ist
        By my signature above, I hereby certify that on this 5th day of February, 2018, a true and




                                                              lD
correct copy of the foregoing Plea in Intervention was served on the parties through their counsel of
record as follows:



                                                          nie
       Derrick Carson            Via Email: dcarson@lockelord.com
       Locke Lord LLP                                Da
                                                  is
       2800 JPMorgan Chase Tower
       600 Travis Street
                                               hr


       Houston, Texas 77002
                                            C
                                          of
                                       e
                                   ffic
                             y O
                          op
                       C
                    ial
                 fic
            of
          Un




                                                 6
Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 88 of 122




                EXHIBIT A-1
          Case 19-03452
            Case 18-31189Document 1-30
                           Document 23 Filed
                                       Filed in
                                              in TXSB
                                                 TXSB on
                                                      on 05/03/19
                                                         07/10/18 Page
                                                                  Page 89
                                                                       1 ofof14
                                                                              122




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

    IN RE:                                              §
                                                        §       CASE # 18-31189
    HASSELL 2012 JOINT VENTURE                          §
                                                        §       CHAPTER 7
          ALLEGED DEBTOR                                §


       PETITIONING PARTIES’ RESPONSE TO CORRECTED SUPPLEMENT TO
                         MOTION FOR SANCTIONS
                              [Relates to Doc#17]

    TO THE HON. MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

          Petitioning Party Hassell Construction Co., Inc. (“HCCI”), along with James

    C. Hassell (together “Petitioning Parties”) 1 file this Response to Corrected

    Supplement to Motion for Sanctions 2 filed by Movants R. Hassell & Co., Inc., R.

    Hassell Builders, Inc., R. Hassell Holding Co., Inc., G.R. Group Resources, LLP, and

    Royce Hassell (the “Movants”) and would respectfully show the Court as follows:

                    I.      FACTS AND PROCEDURAL BACKGROUND

          1.     This is the second bankruptcy case involving the Hassell 2012 Joint

    Venture (“JV”). The first case, 15-30781 (“Case 1”) was dismissed on September 23,



1 The Petitioning Parties also included the Intervenors, Trustee of the James C. Hassell Intervivos
Trust, Phillip Hassell, Michael Hassell, Jason Hassell and Shawn Hassell. Since the filing of the initial
petition, and the Court’s remand, the state court, as identified below, has struck the plea in
intervention and intervenors have decided to pursue their claims in a different proceeding.
2 The Supplemental Motion was filed in violation of Rule 15(d) of the F.R.C.P. since the Movants did not

seek leave of Court. Petitioning Parties waive their objection to this defect by filing this response but
wanted to bring the violation to the Court’s attention. Additionally, the 21-day negative notice period
has not run. Despite this the Movants unilaterally set the Motion for hearing on July 11, 2018, in
violation of Local Rule 9013-1, without making a request for and receiving an order on emergency
consideration. The Petitioning Parties file this response early as assistance for the Court in its
decisionmaking, but reserve the right to file a supplement within the 21-day response period.
                                                   1
          Case  19-03452
             Case  18-31189Document
                              Document 1-30
                                         23 Filed
                                             Filed in
                                                    in TXSB
                                                       TXSB on
                                                            on 05/03/19
                                                               07/10/18 Page
                                                                        Page 90
                                                                             2 ofof14
                                                                                    122
    2016, at the request of the Petitioning Parties, who were the Respondents therein. 3

    Thereafter, the Petitioning Parties and the Movants, resumed an arbitration

    proceeding before the American Arbitration Association, (“AAA”), which proceeding

    had been stayed pending the outcome of Case 1.

          2.     On December 7, 2017, the AAA arbitrators issued their award, which is

    attached as Exhibit A to Exhibit 1, 4 and incorporated herein. The award was modified

    on January 22, 2018, and the modification is attached as Exhibit B to Exhibit 1.

          3.     Movants filed an application to confirm the award, in all respects, in

    the 61st District Court for Harris County, Texas5 (“the state court”), and the

    Petitioning Parties filed an opposition and an application to vacate/modify/correct

    the award.

          4.     The instant bankruptcy case was filed on March 8, 2018, along with

    removal of the state court action. The Court held an emergency hearing on March

    9, 2018, and remanded the state court action. .

          5.     Since the hearing on remand, the state court has now considered the

    competing applications and the arbitration award has been confirmed. See Exhibit

    1.

          6.      With the arbitration award now confirmed, the state court has in

    essence, agreed with the arbitrators’ determination that the JV generated almost

    $20 million in net profits, with $4,819,539 earned by the Movants under the 25/75


3 Case 1 was dismissed again on September 21, 2017, after a remand from a largely unsuccessful appeal
by the Movants herein.
4 All referenced Exhibits were filed with the Court on July 9, 2018, and listed on the Petitioning Parties’

Exhibit List. They are not reattached here.
5 The state court from which the action was initially removed, the 125th Judicial District Court of

Harris County, Texas, the Honorable district court judge, Kyle Carter presiding, recused himself on
March 9, 2018, and the case was assigned to the 61st Judicial District Court of Harris County, Texas.
                                                    2
            Case 19-03452
              Case 18-31189Document
                               Document1-30
                                         23 Filed
                                             Filed in
                                                    in TXSB
                                                       TXSB on
                                                            on 05/03/19
                                                               07/10/18 Page
                                                                        Page 91
                                                                             3 ofof14
                                                                                    122
    split, provided for in the JV agreement. Such a determination necessarily means

    that HCCI earned and received, $14,458,616 in net profits. HCCI avers that it did

    not in fact earn or receive, anything remotely close to that number from the JV.

    See Exhibits 15-19, HCCI’s audited annual statement, which were admitted and

    used in the arbitration proceeding. See also the summary of the job cost reports

    upon which the arbitrators relied upon to determine profits, attached at Exhibits 11

    and 12. (The arbitrators specifically referenced their reliance on these job cost

    reports, in their initial award, which is Exhibit A to Exhibit 1.)

          7.     Some of the construction jobs, specifically three such jobs, were

    accounted for on the books of the Movants, while others were accounted for on the

    books of HCCI. 6

          8.     Though HCCI believes that the numbers in the arbitration award are

    flawed, neither HCCI nor the Movants dispute that a subset of the funds was

    earned and received by the Movants and Petitioning Parties as profits, meaning

    that there may be assets for a Chapter 7 Trustee to pursue, pay to creditors, and

    facilitate dissolution of the JV, which is the ultimate goal of all sides, and for which

    the bankruptcy is necessary.

          9.     The following proceedings took place in the state court action,

    following this Court’s remand order of March 9, 2018, to wit:

          10.    On April 16, 2018, the judgment debtors, the Petitioning Parties

    herein, filed a motion for new trial and a motion to modify the judgment. Both

    motions were denied on May, 31, 2018.



6The Petitioning Parties have made demand on the Movants for the payment of their share of the net
profits of the JV, as that share was determined in the now confirmed arbitration award. See Exhibit 14.
                                                   3
      Case 19-03452
        Case 18-31189Document
                       Document 1-30
                                  23 Filed
                                      Filed in
                                             in TXSB
                                                TXSB on
                                                     on 05/03/19
                                                        07/10/18 Page
                                                                 Page 924 ofof14
                                                                               122
      11.   On June 22, 2018, the judgment debtors filed their notice of appeal,

and the appeal has now been assigned to the 1st Court of Appeals, of Harris

County, Texas. See Exhibit 2.

      12.    Judgment creditors, the Movants herein, filed their first application

for writ of garnishment on April 10, 2018. See Exhibit 3.

      13.    The judgment debtors filed a motion to vacate the garnishment on

April 16, 2018, pointing out, inter alia, that any funds attempted to be garnished

were subject to a prior lien by the garnishee bank, to secure HCCI’s line of credit

(“LOC”).

      14.    The judgment creditors, Movants herein, filed a response to the motion

to vacate on April 15, 2018, and on the same day, the judgment debtors,

Respondents herein, filed a claim for wrongful garnishment.

      15.    The judgment creditors, undeterred by the fact that the bank was

going to call the note evidencing the LOC, applied for a second garnishment on May

4, 2018.

      16.    The garnishee bank filed an answer to the first writ on May 7, 2018,

confirming that it had called the note evidencing the LOC, and applied over

$1.4MM to the outstanding balance on the LOC. See Exhibit 4.

      17.     On May 7, 2018, HCCI posted a cash bond, supported by a net worth

declaration, and suspended the enforcement of the judgment.

      18.    The judgment creditors filed a contest challenging HCCI’s net worth

declaration. After notice and an evidentiary hearing, and several post hearing

submissions, the state court upheld the sufficiency of the bond, and the

enforcement of the judgment remains suspended. See Exhibits 5, and 28A-C.

                                          4
      Case 19-03452
        Case 18-31189Document
                        Document1-30
                                  23 Filed
                                       Filed in
                                              in TXSB
                                                 TXSB on
                                                      on 05/03/19
                                                         07/10/18 Page
                                                                  Page 93
                                                                       5 ofof14
                                                                              122
      19.   The following additional actions were taken by the non-petitioning

partner and its attorney, following the filing of the involuntary petition which is the

subject of their motion to dismiss and for sanctions:

      20.     On May 18, 2018, the non-petitioning partner of the Hassell 2012 JV,

through counsel, Leonard Simon, used the filing of this involuntary as the basis for

the filing of a Suggestion of Bankruptcy and Notice of Automatic Stay, in a state

court action which has no relation to, nor involves any assets of the Hassell 2012

JV. See Exhibit 6.

      21.     On June 11, 2018, Royce Hassell, as president of the non-petitioning

partner of the Hassell 2012 JV, wrote an email to CommunityBank, advising of his

opinion that the bank potentially held partnership assets. See Exhibit 7.

      22.     On June 22, 2018, the non-petitioning partner filed an answer to the

involuntary admitting its allegations.


                      II.   ARGUMENT AND AUTHORITIES

             A. Property of the Estate and Violation of the Automatic Stay

      23.    The Movants herein requested and received remand of the adversary

case and now request sanctions for the Petitioning Parties defending themselves in

that very case. The Movants allege that the Petitioning Parties violated the

automatic stay “for the intentional acts intended to denude the estate of HCCI so

as to destroy the value of the arbitration award,… an asset they claimed was

owned by the bankruptcy estate of the Debtor.” Motion at ¶ 30.

      24.    The first part of this statement alleges that there is an “estate of

HCCI.” A bankruptcy case does not create an estate of any entity other than the

                                           5
         Case  19-03452
            Case 18-31189Document 1-30
                           Document 23 Filed
                                        Filed in
                                               in TXSB
                                                  TXSB on
                                                       on 05/03/19
                                                          07/10/18 Page
                                                                    Page 94
                                                                          6 ofof14
                                                                                 122
    Debtor. The commencement of a case under … this title creates an estate. Such

    estate is comprised of all the following property, “all legal or equitable interests of

    the debtor in property as of the commencement of the case.” 11 U.S.C.A. § 541. The

    Debtor in this case is Hassell 2012 Joint Venture. There is no “estate of HCCI.”

    The Texas Business Organizations Code provides that a partnership is an entity

    distinct from its partners. Tex. Bus. Orgs. Code Ann. § 152.056.

          25.    11 U.S.C. § 723 defines very clearly the rights of a partnership

    Trustee against a partner. 7 The Trustee has a cause of action against the partner

    if all allowed claims of the partnership are not paid. “The partnership debtor must

    exhaust the assets of the partnership prior to seeking a claim against a general

    partner, or at least must determine with reasonable certainty that such a

    deficiency exists.” In re I-37 Gulf Ltd. P'ship, 48 B.R. 647, 649 (Bankr. S.D. Tex.

    1985) (J. Houser). The property of a general partner is not property of the estate.

    “The…partnership Trustee's rights against its general partner and its property are

    limited to a chose in action pursuant to 11 U.S.C. 723.” In re Lima Days Inn, Ltd.,

    10 B.R. 173, 174 (Bankr. N.D. Ohio 1981)

          26.       This is what the Petitioning Parties intended in filing this present

    bankruptcy as discussed in their Response to the Motion to Dismiss [Document 10].

    The effect of the case is not to bring in the property of either Joint Venturer nor,

    even more distantly, the property of James C. Hassell, but to bring in the Joint

    Venture, divide its property appropriately, effect its dissolution and, should there

    be a deficiency, enable the Trustee to bring against one or both Joint Venturers in


7As the Court will recall, in the prior case, the Court ruled the Joint Venture was to be treated as a
general partnership. In re Hassell 2012 Joint Venture, Case No. 15-30781, Document 145.
                                                    6
       Case 19-03452
         Case 18-31189Document    1-30
                           Document 23 Filed
                                         Filed in
                                                in TXSB
                                                   TXSB on
                                                        on 05/03/19
                                                           07/10/18 Page
                                                                    Page 95
                                                                         7 ofof14
                                                                                122
order to ensure that all claims against the Debtor are paid.

      27.     The actions preserved against the partners are actions only a Trustee

may bring. In re Litchfield Co. of S.C. Ltd. P'ship, 135 B.R. 797, 803 (W.D.N.C.

1992). Additionally, the action is for payment of the allowed claims against the

Debtor, not to enrich one joint venturer at the expense of JV creditors. The

Movants have unclean hands because their actions to collect on the judgment

against HCCI were not to benefit the estate. They were not seeking to put money

in the putative Trustee’s hands when they garnished the accounts of HCCI. As

they admit in their own motion, they just want to pay their own expenses, not

conserve them for the partnership. They state at ¶3: “THIS IS SERIOUS AND

UNFORTUNATELY REQUIRES THIS COURT’S IMMEDIATE TIME AND

ATTENTION…SO THAT MOVANTS MIGHT REFINANCE AND SAVE THEIR

BUSINESS.” Even were this bankruptcy to result in a payment to the Movants, it

would be after the Trustee’s administration was complete and after payment of all

allowed claims in full. The urgency the Movants claim is that they want to line

their own pockets with the assets of the other Joint Venturer without regard to the

proper distribution priorities pursuant to 11 U.S.C. § 726.

      28.    If the Movants are correct in their theory that the stay applies to

assets of the partners, then it is they who violated the automatic stay by initiating

garnishment against HCCI without lifting the stay first. The only reason they did

not succeed in that garnishment and make off with HCCI’s property is because

they were frustrated by a creditor with a superior and secured interest,

Community Bank, which, triggered by the garnishment, foreclosed on HCCI’s

assets. The Movants have run back to this Court, having first fled it, and are now
                                           7
      Case 19-03452
        Case  18-31189Document
                         Document 1-30
                                    23 Filed
                                         Filed in
                                                in TXSB
                                                   TXSB on
                                                        on 05/03/19
                                                           07/10/18 Page
                                                                    Page 96
                                                                          8 ofof14
                                                                                 122
engaging in “gaslighting” by trying to blame the Petitioning Parties for the

Movants’ own bad behavior.

      29.    Adding to the Movants’ bad faith and inconsistent actions, the

Movants recently, after having filed a Motion to Dismiss, answered the

Involuntary Petition, admitted the allegations in the Petition and requested that

an order for relief be entered.

                                  B. Collateral Estoppel

      30.    The Movants herein requested and received remand of the adversary

case. They did not like the results in state court, and now they wish to relitigate

the issues in this case. In this, they are barred by collateral estoppel.

      31.    “Collateral estoppel applies when the following elements are met: (1)

the facts sought to be litigated in the second action were fully and fairly litigated in

the prior action; (2) those facts were essential to the judgment in the first action;

and (3) the parties were cast as adversaries in the first action. Schwager v. Fallas

(In re Schwager), 121 F.3d 177, 181 (5th Cir.1997).” In re Sims, 479 B.R. 415, 420

(Bankr. S.D. Tex. 2012), subsequently aff'd, 548 F. App'x 247 (5th Cir. 2013)

      32.    The Movants raise a number of issues which were fully and fairly

litigated in state court after this court remanded the action to the state court and

now wish to relitigate the actions in this court. See for example ¶¶ 17 and 18

above, incorporated herein by reference.

      33.    After the Movants requested and received remand, and after the state

court confirmed the arbitration award, there was a contest related to the

Petitioning Parties’ appeal bond. In paragraphs 12 through 19, the Movants
                                            8
      Case  19-03452
         Case  18-31189Document
                          Document1-30
                                     23 Filed
                                         Filed in
                                                in TXSB
                                                   TXSB on
                                                        on 05/03/19
                                                           07/10/18 Page
                                                                     Page 97
                                                                          9 ofof14
                                                                                 122
describe the course of hearings in the state court, which they lost.

                                    C. Sanctions

      34.    The Movants seek sanctions against HCCI, Rentea, and James C.

Hassell, in the form of attorneys’ fees for the Movants seeking remand of the

removed state court matter. Motion ¶ 28. The Movants cite no law whatsoever in

support of this proposition so Petitioning Parties are left to guess the Movants’

basis for this request. The most likely statutory predicate is 28 U.S.C. §1447(c),

which gives the Court discretion to award attorneys’ fees for wrongful removal.

However pursuant to Fed.R.Civ.P. 54(d)(2)(B) there is a two-week deadline after

remand to bring this request. Mints v. Educ. Testing Serv., 99 F.3d 1253, 1259 (3d

Cir. 1996). Additionally, the legal basis of the award must be specified, and an

amount must be given. Given that these prerequisites have not been met, the

Court should deny the request.

      35.    The Movants also seek sanctions “incurred with the filing and

prosecution of” the Supplemental Motion. No statutory or equitable basis is given

for this request. The Petitioning Parties request that if they must defend

themselves against this request, that they be given fair notice of the claims against

them. As the Supplemental Motion was filed in violation of F.R.C.P 15(d) and set for

hearing unilaterally by the Movants prior to the expiration of the 21-day negative

notice with no request for emergency treatment and no order granting same, the

Petitioning Parties request that if the Court is inclined to consider the Movants’

request, it set the Motion for hearing.

      36.    The Movants further seek sanctions under 11 U.S.C. § 303(i) should

                                           9
      Case
       Case19-03452
             18-31189 Document
                         Document1-30  Filed in
                                   23 Filed   in TXSB
                                                 TXSB on
                                                      on 07/10/18
                                                         05/03/19 Page
                                                                  Page 10
                                                                       98 of
                                                                          of 14
                                                                             122
the Court dismiss this bankruptcy case. Damages are in the discretion of the Court

and may be found only where the involuntary case was filed in bad faith. In re

Clean Fuel Techs. II, LLC, 544 B.R. 591, 606 (Bankr. W.D. Tex. 2016). The Movants

have filed an answer admitting the allegations of the petition [Document 18],

including that “the debtor is generally not paying its debts as they come due” and

that they have examined the Petition and “have a reasonable belief that the

information is true and correct.” An admission in an answer “constitutes a binding

judicial admission” and may no longer be controverted. Crest Hill Land Dev., LLC

v. City of Joliet, 396 F.3d 801, 805 (7th Cir. 2005) (citing Keller v. United States, 58

F.3d 1194, 1198 n.8 (7th Cir. 2005)). Given that the Movants are no longer

controverting the petition and have agreed with its allegations, it is not possible that

they can also contend it was filed in bad faith. Additionally, sanctions under § 303(i)

must be “calculable with a reasonable degree of certainty proximately caused by the

improper filing,” and “carefully tailored in light of other damages and fees awarded

in the case” and “not unduly harsh.” In re John Richards Homes Bldg. Co., L.L.C.,

291 B.R. 727, 736 (Bankr. E.D. Mich. 2003), aff'd, 312 B.R. 849 (E.D. Mich. 2004),

aff'd, 439 F.3d 248 (6th Cir. 2006).” Additionally, there is a presumption of good

faith in the filing of the case. Id. at 730. If the Court sets a hearing on Document 17

and permits the Movants to seek sanctions, the Court should hold them to the letter

of the law and require that they prove up the bad faith of the filing and the amount

of their damages and give the Petitioning Parties an opportunity to defend

themselves.

      37.     The undersigned counsel are filing their own separate response in

opposition to the sanctions requests.
                                           10
      Case
        Case19-03452
             18-31189 Document
                        Document1-30  Filed in
                                  23 Filed   in TXSB
                                                TXSB on
                                                     on 07/10/18
                                                        05/03/19 Page
                                                                   Page 11
                                                                         99 of
                                                                            of 14
                                                                               122
      38.    Additionally, James C. Hassell individually is particularly hurt,

disappointed, and offended that his son Royce Hassell suggests a criminal referral

for him, after Mr. Hassell built the company, lent the younger Mr. Hassell money

and saved him from bankruptcy, and now is just trying to salvage the good name

and reputation of HCCI by not defaulting on notes and being foreclosed.

                           III. ADMISSIONS AND DENIALS

      39.    The Petitioning Parties deny paragraphs 1 through 3, except for the

statements that HCCI is a partner of the Debtor, that James C. Hassell is the sole

officer of HCCI and that Rentea and Satija represent them.

      40.    The Petitioning Parties admit paragraphs 4 through 10, except for the

misleading statement in paragraph 9, to the effect that the Court found that the

removal was in bad faith, since the Order of remand, does not include such a

finding.

      41.    The Petitioning Parties admit paragraph 11 in part and deny

paragraph 11 in part. As discussed above, Community Bank had a superior and

secured claim to the funds the Movants sought to garnish, thereby defeating the

garnishment. The Movants did not challenge the Bank’s action.

      42.    The Petitioning Parties admit paragraph 12, but would point out that

these issues have already been decided by the state court, and the Movants are

collaterally estopped from raising the issues herein. More specifically, the state

court denied the Movants’ net worth contest, and their request for injunctive relief.

Further, the state court denied the Movants’ request to force James C. Hassell to

sign releases for any of the deeds of trust.

                                           11
      Case 19-03452
        Case 18-31189Document
                       Document1-30
                                  23 Filed
                                      Filed in
                                             in TXSB
                                                TXSB on
                                                     on 05/03/19
                                                        07/10/18 Page
                                                                 Page 100
                                                                      12 ofof14
                                                                              122
      43.   The Petitioning Parties admit paragraph 13 except the last sentence,

but would point out that these issues have already been decided by the state court,

and the Movants are collaterally estopped from raising the issues herein.

      44.     The Petitioning Parties admit paragraphs 14 and 15, but would point

out that these issues have already been decided by the state court, and the Movants

are collaterally estopped from raising the issues herein.

      45.     The Petitioning Parties deny paragraph 16, but would point out that

these issues have already been decided by the state court, and the Movants are

collaterally estopped from raising the issues herein.

      46.     The Petitioning Parties admit paragraphs 17 and 18, but would point

out that these issues have already been decided by the state court, and the Movants

are collaterally estopped from raising the issues herein.

      47.     The Petitioning Parties deny Paragraph 19, except for the statement

that HCCI used its own assets to reduce its line of credit, but would point out that

these issues have already been decided by the state court, and the Movants are

collaterally estopped from raising the issues herein.

      48.     The Petitioning Parties deny paragraphs 20 (except for the statement

that this Court denied the Rule 60(b) motion) through 32..


                               IV. RELIEF REQUESTED

       WHEREFORE, the Petitioning Parties respectfully request that the Court

deny the Motion for Sanctions and grant such other relief to which they may be

justly entitled.

                                        Respectfully submitted,
                                          12
    Case 19-03452
      Case 18-31189Document 1-30
                     Document 23 Filed
                                 Filed in
                                        in TXSB
                                           TXSB on
                                                on 05/03/19
                                                   07/10/18 Page
                                                            Page 101
                                                                 13 ofof14
                                                                         122
                                 RENTEA & ASSOCIATES

                                    /s/ Bogdan Rentea
                                    Bogdan Rentea
                                    State Bar No. 16781000
                                    700 Lavaca, Suite 1400
                                    Austin, Texas 78701
                                    Tel: (512) 472-6291
                                    Fax: (512) 472-6278
                                    brentea@rentealaw.com


                                    HAJJAR PETERS LLP

                                    /s/ Ron Satija
                                    Ron Satija
                                    State Bar No. 24039158
                                    Hajjar Peters LLP
                                    3144 Bee Caves Rd
                                    Austin, TX 78746
                                    Tel: (512) 637-4956
                                    Fax: (512) 637-4958
                                    rsatija@legalstrategy.com
                                    ATTORNEYS FOR PETITIONING PARTIES


                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the foregoing document was served
without exhibits by CM/ECF on July 10, 2018, upon the below-named parties.
Exhibits are available by contacting counsel at the above e-mail addresses.



                                     /s/Ron Satija
                                     Ron Satija

Cypress-Fairbanks ISD                      Harris County
Linebarger Goggan Blair & Sampson          Linebarger Goggan Blair & Sampson
LLP                                        LLP
C/O Tara L. Grundemeier                    c/o Tara L. Grundemeier
P.O. Box 3064                              P.O. Box 3064
Houston, TX 77253-3064                     Houston, TX 77235-3064




                                      13
   Case 19-03452
     Case 18-31189Document 1-30
                    Document 23 Filed
                                Filed in
                                       in TXSB
                                          TXSB on
                                               on 05/03/19
                                                  07/10/18 Page
                                                           Page 102
                                                                14 ofof14
                                                                        122
Movants                                  US Trustee
Leonard H. Simon                         Office of the US Trustee
Pendergraft & Simon, LLP                 515 Rusk Ave
The Riviana Building                     Ste 3516
2777 Allen Parkway, Suite 800            Houston, TX 77002
Houston, TX 77019




                                    14
Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 103 of 122




                    EXHIBIT B
    Case
     Case19-03452
          15-32751Document
                   Document1-30  Filed
                             106-1      in TXSB
                                     Filed       on 05/03/19
                                            in TXSB           Page
                                                    on 02/05/16    1041of
                                                                Page   of122
                                                                          7



                      UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

IN RE:                              §
                                    §
SPRINGWOODS JOINT VENTURE,          §     Case No. 15-32751
                                    §
            Debtor.                 §     (Involuntary Chapter 7)
                                    §
______________________________________________________________________________


                       DECLARATION OF J. PHILLIP HASSELL

   Pursuant to the provisions of 28 U.S.C. § 1746, I, J. Phillip Hassell, declare and state as

follows:

   1. My name is J. Phillip Hassell. I am over the age of eighteen and competent to make this
      declaration. I hereby declare under penalty of perjury that I have personal knowledge of
      the facts stated below, and that such facts are true and correct.

   2. I make this declaration in support of Hassell Construction Company Inc.’s (“HCCI”)
      Response to Petitioner’s R. Hassell Holding Company Inc.’s (“RHHC”) motion for
      summary judgement, and to controvert the facts stated in the Declaration of Royce
      Hassell (“RH”). On construction projects, HCCI has not dealt with RHHC, but only R.
      Hassell Builders, Inc. (“RHB”) and/or R. Hassell & Company Inc. (“RHC”). I adopt the
      objection made by my attorneys in footnote number 2, in the Response to the motion for
      summary judgement.

   3. I am the president of HCCI, and have been its president at all times during the
      construction project known as “Springwoods.”

   4. Attached hereto as Exhibits 1-29 are true and correct copies of the following documents:

       a. Exhibit 1, is an email dated 7/31/2008, from RH to me, in which he asks me to
          consider in which capacity HCCI is willing to proceed with construction jobs
          involving him or his companies, namely, as a “JV, Prime-sub, etc.”

       b. Neither I, personally, nor as an authorized representative of HCCI, have ever
          consented or agreed to proceed on any basis with RH and/or any of his
          companies, other than on a contractor-subcontractor basis. During meetings with
          suppliers, subcontractors, and owners, which I attended, RH did not claim that RHHC
          was a joint venture or partnership with HCCI. Indeed, RHHC and HCCI maintained



                                                                                                 1
    Case
     Case19-03452
          15-32751Document
                   Document1-30  Filed
                             106-1      in TXSB
                                     Filed       on 05/03/19
                                            in TXSB           Page
                                                    on 02/05/16    1052of
                                                                Page   of122
                                                                          7



           separate credit arrangements, banking, employment and subcontracts for projects
           performed from 2008 forward. (I understand that this court has determined that a
           partnership existed between HCCI and RHHC, known as the “2012 JV”, however,
           although I respect this court’s decision, I never intended to enter into a partnership
           with RH and/or any of his companies.)
           (HCCI, in one limited instance, did enter into a joint venture agreement for a specific
           Texas Department of Transportation (“TXDOT”) construction project that fit well
           with HCCI and our joint venture’s NBG Constructors, Inc. (“NBG”) separate
           capabilities. The project was jointly bid, TXDOT issued a contract to the joint
           venture: HCCI and NBG. A Joint Venture Agreement (“JV”) was executed, providing
           for among other provisions: contribution, banking and profit/loss sharing. Further the
           JV was disclosed in HCCI’s financial statements. See Exhibits 2, 3 & 4.)
       c. Exhibit 5, is an email dated 9/4/2008, from RH to me, regarding the Temple Pool
          bid, in which email RH confirms that HCCI will “subcontract 96% of the project to
          RHB”.
This email confirms my position in item 4b above.
       d. Exhibit 6a, is an email dated 12/1/2008, from RH to me, regarding the Wayne Gray
          Aquatic job, acknowledging that the relationship between HCCI and him, or his
          company, will be that of contractor-subcontractor. Exhibit 6b is the actual
          subcontract for the Wayne Gray Aquatic project, which lists RHB as the
          subcontractor.
The email and Subcontract confirms my position in item 4b above.
       e. Exhibit 7, is R. Hassell Holding Companies, Inc.’s Reviewed Consolidated Financial
          Statements, September 30, 2009 and 2008, prepared by RH’s CPA’s Karlins &
          Ramey, LLC, dated December 16, 2009, which does not make disclosures, references
          or inclusions for any joint venture or partnership with HCCI. Indeed, the CPA firm
          states that there are no material modifications that should be made to the consolidated
          financial statements in order for them to be in conformity with GAAP.
This financial statement confirms my position in item 4b above.
       f. Exhibits 8a, 8b, 8c and 8d are RHHC’s Financial Statements for Fiscal Years ending
          2010, 2011, 2012 and 2013, respectively. These statements do not contain any
          references to any economic interest in a joint venture or partnership with HCCI.
These financial statements confirm my position in item 4b above.
       g. Exhibit 9, is an email dated 9/15/2010, from RH to me, wherein he acknowledges
          that no joint venture agreement existed at that time between HCCI and him and/or his
          companies and that he was contemplating looking into drafting one. No such
          agreement was ever presented to me.




                                                                                                2
    Case
     Case19-03452
          15-32751Document
                   Document1-30  Filed
                             106-1      in TXSB
                                     Filed       on 05/03/19
                                            in TXSB           Page
                                                    on 02/05/16    1063of
                                                                Page   of122
                                                                          7



This email confirms my position in 4b above.
       h. Exhibit 10, is a Subcontract between HCCI and RHC, dated May 2010, for the
          Research Forest Drive project.
The Subcontract confirms my position in item 4b above.
       i. Exhibit 11, is a document which I saw for the first time in litigation. It purports to be
          a joint venture bid on the MLK project and contains purported joint venture
          letterhead. I never authorized that RH make such representations to anyone. No joint
          venture existed between HCCI and RH and/or any of his companies, orally or in
          writing.

       j. Exhibit 12 is a document which I saw for the first time in litigation. It purports to be
          a Contractor’s Qualification Statement on the Hillhouse Satellite Service Center, on
          behalf of a purported joint venture between HCCI and an RH company. I never
          authorized RH to make such a representation, I did not authorize my signature to be
          placed on the AIA form, I did not appear before Cynthia L. Grooms, the notary, who
          is also an officer of RHC, and therefore did not attest that any statements were “true
          and sufficiently complete as to not be misleading.” Simply put, my signature is a
          forgery.
          This was not an isolated event. Exhibits 12a, 12b and 12c are additional examples of
          AIA qualifications containing my forged signature. I never saw these exhibits until
          they were produced in the current litigation. I never authorized RH and/or Silvia
          Hassell (“SH”) to make such Joint Venture representations to anyone. Notably, the
          submissions either contain my forged signature or omit a signature from an HCCI
          representative.
The fact that my signature was forged, on more than one occasion, confirms my position in item
4b above.

       k. Exhibit 13, is a request for payment from Thor Guard Inc., dated 2/15/2011. This
          document shows that others were left with the distinct impression that RHB was a
          subcontractor of HCCI.
The fact that outsiders considered RH and his companies as HCCI subcontractors confirms my
position in item 4b above.
       l. Exhibit 14, is the Contractor’s Statement of Qualifications dated 7/18/2011 and
          submitted by HCCI on the Springwoods project. The form, on the first page, asks for
          the legal status of the contractor, namely, whether the contractor is an individual, a
          partnership, a joint venture, a corporation, an LLC or other legal entity. An ‘x’ was
          placed in the box adjacent to “Corporation”. The Employer Identification Number
          printed on page one, XX-XXXXXXX, is that of HCCI. This form was submitted by RH
          and he chose to identify the contractor as a corporation and not a partnership or joint
          venture.



                                                                                                 3
    Case
     Case19-03452
          15-32751Document
                   Document1-30  Filed
                             106-1      in TXSB
                                     Filed       on 05/03/19
                                            in TXSB           Page
                                                    on 02/05/16    1074of
                                                                Page   of122
                                                                          7



This confirms my position in item 4b above.
       m. Exhibit 15, is the Springwoods Project Agreement. It identifies HCCI as the
          contractor and there are no references to any joint venture with RH or any of his
          companies.
This confirms my position in item 4b above.
       n. Exhibits 15a and 15b, are examples of HCCI’s pay applications made for the
          Springwoods project. These pay applications did not require proof of the existence of
          any releases or affidavits of bills paid on the project by HCCI from its project
          subcontractors.

       o. Exhibit 16, is an example of a pay application made by an HCCI subcontractor to
          HCCI on the Springwoods project. It shows the waiver and releases requested to be
          submitted by the subcontractor before HCCI would make payment.

       p. Exhibits 16a, 16b, 16c and 16d, are examples of Application and Certificate of
          Payments made by RHC/RHB, to HCCI on the Springwoods project. These
          applications contain waivers, releases and affidavits of bills paid, which identify
          RHC/RHB as a subcontractor. HCCI requested these waivers, releases and affidavits
          before payment, just like it did from any other subcontractor. RH never objected to
          providing these forms.
This confirms my position in item 4b above.
       q. Exhibit 17, consists of several letters written by HCCI to the owners of the
          Springwoods project, complaining of various delays. None of the letters were written
          on joint venture letterhead. Compare this with the joint letterhead used by RH,
          without permission, in Exhibits 11 and 12.
This confirms my position in item 4b above.
       r. Exhibit 18, is the original petition filed by HCCI related to the Springwoods project.
          There is no mention of a joint venture.
This confirms my position in item 4b above.
       s. Exhibit 19, is an audit letter from Zukowski, Bresanhan, Sinex and Petry, LLP
          (“ZBSP”), dated 3/25/2014, to HCCI’s auditor Morris, Ligon & Rodriguez regarding
          pending litigation related to HCCI. On page 2 of ZBSP’s audit letter the attorneys
          note litigation undertaken by HCCI related to the Springwoods Project. Notably, there
          is no mention of any joint venture agreement. This letter was written when RH and
          SH were actively involved in the litigation. Neither RH nor SH objected to this audit
          letter not describing the project as a Joint Venture.
This confirms my position in item 4b above.




                                                                                              4
 Case
  Case19-03452
       15-32751Document
                Document1-30  Filed
                          106-1      in TXSB
                                  Filed       on 05/03/19
                                         in TXSB           Page
                                                 on 02/05/16    1085of
                                                             Page   of122
                                                                       7



5. Exhibit 16 to RH’s Declaration is not, as RH claims, a “Partnership Memorandum.” First,
   this document is a mere unsigned draft which was not sent to RH and was only circulated
   internally for discussion purposes within HCCI. It was the beginning of a draft that was
   intended to set forth conditions under which HCCI would permit RH and his companies
   to perform any future work on projects in which HCCI was the contractor.

   The conditions set out in the draft were necessitated by RH’s failure to pay his
   obligations on various jobs/projects that were bonded by HCCI for a fee. I did mention to
   the surety, conceptually, a potential scenario of a joint venture and/or partnership with
   RH entities. However, both Mr. James Hassell and the surety indicated their lack of
   support of any such a theoretical scenario.

6. The following is a description of how the working relationship between HCCI and RH
   started. In 2008, RH experienced serious difficulties in running his own construction
   company.

7. Due to these difficulties, RH was unable to bid additional work, because his own bonding
   company wouldn’t extend his capacity.

8. RH approached HCCI with the following proposition: RH would prepare a bid on a
   certain project, the bid would be submitted by HCCI and bonded by HCCI’s bonding
   company. However, RH would agree to perform most, if not all the work under a
   subcontractor relationship, be responsible for any and all losses on the project, and pay
   HCCI a fixed percentage, regardless of profits or losses on the project. The fixed-fee
   concept was borne out of RH’s desire to not have to account for project costs to anyone at
   HCCI or Mr. James Hassell, for its role. (In addition to the fixed fee, RH agreed to pay
   for HCCI’s costs incurred for insurance, bond premium, and any project-related
   backcharges.)

9. Projects bid performed under this arrangement were detailed by RHC’s employees in the
   summary attached as Exhibit 20. This demonstrates that, internally, RHC regarded these
   projects as being performed under subcontract with HCCI.

10. RH continued to have financial difficulties and in October of 2010 borrowed $350,000
    from HCCI, signing an unsecured promissory note, attached hereto as Exhibit 21.

11. RH also requested that the percentage HCCI was receiving on the projects bid in this
   fashion be reduced, to allow him to retain more money to deal with his financial
   difficulties.

12. The arrangement described in item 8 above, and amended as described in item 11,
    continued through July 2011, when the Springwoods project was bid.




                                                                                           5
 Case
  Case19-03452
       15-32751Document
                Document1-30  Filed
                          106-1      in TXSB
                                  Filed       on 05/03/19
                                         in TXSB           Page
                                                 on 02/05/16    1096of
                                                             Page   of122
                                                                       7



13. Neither the loan described in item 10, nor the reduction described in item 11, seemed to
    help RH’s financial difficulties. Therefore, in March of 2011, RH borrowed $1,116,342
    on HCCI’s credit line. See Exhibit 22.

14. A receivable was set up on HCCI’s books, and the line of credit (“LOC”) was
   represented by RH to be necessary to fund ongoing projects and overhead.

15. SH took an active, hands-on approach to handling the LOC withdrawals, promising to
    oversee them and insure that there would be no funding request problems, as in the past.
    Unfortunately, RH and SH failed to use HCCI’s LOC advances appropriately,
    misappropriating funds earmarked for project costs on items such as personal property
    taxes, personal house notes, boat payments, etc.

16. By June 2011, RH had withdrawn $1,509,884.69 from the HCCI credit line. To secure
    the payment of the line, RH and SH agreed to pledge their real estate by allowing liens to
    be placed on various deeds. All paperwork necessary to create the liens and provide the
    security were done by either SH herself, an attorney, or attorneys hired and paid for by
    them. See Exhibits 23a, 23b, 23c and 23d.

17. Contrary to RH’s declaration that RH and SH pledges were contributions to the JV, they
    were, in fact, security against unauthorized loans made to RH and SH that were initially
    misrepresented as project costs relating to projects performed for a fee as a subcontractor
    under HCCI’s bond. See Exhibit 24. RH and SH repeatedly breached their promises to
    pay down the LOC. See Exhibit 25.

18. Repeatedly, RH and SH promised to pay down the debt owed to HCCI (reduce the credit
    line debt they were utilizing). As of July 27, 2011, RH’s balance on HCCI’s LOC was
    $2,410,159.10 (See Exhibit 26).

19. The Springwoods project was entered into by HCCI with the understanding that RH
    would use his earnings to pay down the credit line. It was agreed and understood between
    HCCI and RH that all losses incurred by either HCCI and/or RH would be paid for by
    RH. RH confirmed that understanding when he testified to that fact at the hearing on
    March 25, 2015. See Exhibit 27.

20. Contrary to RH’s sworn declaration that he took out a $500k loan in October 2011 to
   cover losses incurred in the Springwoods Project, RH was representing to HCCI that, as
   of Feb 23, 2012, the Springwoods Project was on track to maintain positive cashflow.
   (See Exhibit 28)

21. Attached as Exhibit 29 is a true and correct copy of the IRS notice dated February 2,
    2015, transmitting the FEIN number for the “ Hassell 2012 JV.”




                                                                                             6
Case
 Case19-03452
      15-32751Document
               Document1-30  Filed
                         106-1      in TXSB
                                 Filed       on 05/03/19
                                        in TXSB           Page
                                                on 02/05/16    1107of
                                                            Page   of122
                                                                      7




                                                                           7
Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 111 of 122




                    EXHIBIT C
Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page
                                                        Filed112 of 122 20 P2:21
                                                              13 December
                                                         Chris Daniel - District Clerk
                                                         Harris County
                                                         FAX15676834




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            lD
                                         nie
                                      Da
                                   is
                                 hr
                              C
                            of
                          e
                       ffic
                   yO
                 op
              C
            ial
         fic
       of
    Un
Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 113 of 122




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           lD
                                        nie
                                     Da
                                  is
                                hr
                              C
                            of
                          e
                       ffic
                   yO
                op
              C
            ial
         fic
       of
    Un
Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 114 of 122




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           lD
                                        nie
                                     Da
                                  is
                                hr
                              C
                            of
                          e
                       ffic
                   yO
                op
              C
            ial
         fic
       of
    Un
Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 115 of 122




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           lD
                                        nie
                                     Da
                                  is
                                hr
                              C
                            of
                          e
                       ffic
                   yO
                op
              C
            ial
         fic
       of
    Un
Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 116 of 122




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           lD
                                        nie
                                     Da
                                  is
                                hr
                              C
                            of
                          e
                       ffic
                   yO
                op
              C
            ial
         fic
       of
    Un
Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 117 of 122




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           lD
                                        nie
                                     Da
                                  is
                                hr
                              C
                            of
                          e
                       ffic
                   yO
                op
              C
            ial
         fic
       of
    Un
Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 118 of 122




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           lD
                                        nie
                                     Da
                                  is
                                hr
                              C
                            of
                          e
                       ffic
                   yO
                op
              C
            ial
         fic
       of
    Un
Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 119 of 122




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           lD
                                        nie
                                     Da
                                  is
                                hr
                              C
                            of
                          e
                       ffic
                   yO
                op
              C
            ial
         fic
       of
    Un
Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 120 of 122




                                                           k
                                                        ler
                                                     tC
                                                 ric
                                              ist
                                           lD
                                        nie
                                     Da
                                  is
                                hr
                              C
                            of
                          e
                       ffic
                   yO
                op
              C
            ial
         fic
       of
    Un
Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 121 of 122
Case 19-03452 Document 1-30 Filed in TXSB on 05/03/19 Page 122 of 122
